                                                 Case 5:17-cv-00220-LHK Document 1063-4 Filed 12/31/18 Page 1 of 19
REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED                                      FTC Exhibit List

  Trial Ex. #     Depo Ex. #             Bates - Begin          Bates - End                             Description                                 Date          Author(s)        Producing Party      The Sponsoring Witnesses
   CX0101          CX0101                 CX0101-001            CX0101-001                 Figure 2 of Donaldson Rebuttal Report                 7/26/2018                              FTC                 Richard Donaldson
                                                                                   Summary Exhibit: Summary of Contract and Contract
   CX0102          CX0102                 CX0102-001            CX0102-035                                                                          NA                                  FTC                      Carl Shapiro
                                                                                                   Licensing Agreements
                                                                                   Summary Exhibit: Revenues and WCDMA units sold
   CX0103          CX0103                 CX0103-001            CX0103-009        under WCDMA and CDMA license agreements signed                    NA                                  FTC                      Carl Shapiro
                                                                                              between OEMs and Qualcomm
                                                                                    Summary Exhibit: Component Supply Agreements
   CX0104          CX0104                 CX0104-001            CX0104-002                                                                          NA                                  FTC            Carl Shapiro, Richard Donaldson
                                                                                       between Qualcomm and Select OEMs/ODMs
                                                                                  Summary Exhibit: Qualcomm and VIA CDMA units sold
   CX0105          CX0105                 CX0105-001            CX0105-002        under CDMA license agreements between OEMs and                    NA                                  FTC                      Carl Shapiro
                                                                                                         Qualcomm
                                                                                  Email from Mark Savoy to Tony Blevins, Mei Zhu, Hank
                                                                                    Robinson, et al. re: Apple RFQ response w/Attach:
   CX0507          CX0507              AAPL-FTC-00011519     AAPL-FTC-00011575      FORM-StdSubscrLicAgmt-WCDMA(8-08-06)1.pdf,                   9/11/2006       Mark Savoy             Apple        Tony Blevins; Qualcomm Executives
                                                                                     Apple - Third Party Paper and Letter1,pdf, Apple
                                                                                                       Final.doc1 doc
                                                                                  Email from Bruce Sewell to Steve Altman re: checking
   CX0516          CX0516              AAPL-FTC-00053777     AAPL-FTC-00053777                                                                    2/9/2010       Bruce Sewell           Apple                   Steve Altman
                                                                                                              in
                                                                                    Email from Saku Hieta to Jeffrey Williams and Tony
                                                                                  Blevins re: new proposal w/Attach:         Commercial                                                                 Tony Blevins, Jeffrey Williams;
   CX0522          CX0522              AAPL-FTC-00077229     AAPL-FTC-00077262                                                                   10/31/2010       Saku Hieta            Apple
                                                                                      Update 10-31.pdf,           Commercial Update                                                                          Steven Mollenkopf
                                                                                                          10 31.key
                                                                                     Email from Michael Miramontes to David Tom re:
                                                                                   checking in w/Attach          -Apple TA 2011-1-19 v2
   CX0526          CX0526              AAPL-FTC-00107137     AAPL-FTC-00107151                                                                   1/25/2011    Michael Miramontes        Apple        Jeffrey Williams, Steven Mollenkopf
                                                                                             DBT docx             Deal elements
                                                                                                   External(012111)vc.pdf
                                                                                  Email from Tony Blevins to Jeffrey Williams and Aaron                                                              Jeffrey Williams; Tony Blevins, Aaron
   CX0531          CX0531              AAPL-FTC-00081011     AAPL-FTC-00081011                                                                   1/29/2013       Tony Blevins           Apple
                                                                                          Schafer re: communication to Hermann                                                                                      Schafer
                                                                                                                                                                                                     Jeffrey Williams; Tony Blevins; Aaron
   CX0534          CX0534              AAPL-FTC-00128661     AAPL-FTC-00128665              Apple Presentation                                   4/24/2014                              Apple
                                                                                                                                                                                                                    Schafer
                                                                                  Email from Aaron Schafer to Robinder Virk re             biz
   CX0557          CX0557              AAPL-FTC-00035230     AAPL-FTC-00035231                                                                    8/3/2012      Aaron Schafer           Apple                   Aaron Schafer
                                                                                                    summary - keynote
                                                                                  Email from Tony Blevins to Jeffrey Williams and Aaron
                                                                                                                                                                                                     Jeffrey Williams; Tony Blevins, Aaron
   CX0560          CX0560              AAPL-FTC-00010253     AAPL-FTC-00010256     Schafer re: fwd: MC - summary w/Attach: IMC Exec              9/11/2012       Tony Blevins           Apple
                                                                                                                                                                                                                    Schafer
                                                                                                         Brief 9.11.12
                                                                                     Email from Tony Blevins to Isabel Mahe, Stephan
   CX0578          CX0578              AAPL-FTC-00128420     AAPL-FTC-00128422     Schell, Jeffrey Williams, et al. re: 2nd cellular supplier    2/24/2014       Tony Blevins           Apple           Tony Blevins, Jeffrey Williams
                                                                                                           in 2015?
                                                                                      Email from Jeffrey Williams to Tony Blevins re:
   CX0582          CX0582              AAPL-FTC-00005038     AAPL-FTC-00005039                                                                   5/31/2014     Jeffrey Williams         Apple           Tony Blevins, Jeffrey Williams
                                                                                                 Qualcomm/update (05/31)
                                                                                    Email from Tony Blevins to Jeffrey Williams re: fwd:
                                                                                   QCOM pricing targets w/Attach                - 2016 RFP
   CX0597          CX0597              AAPL-FTC-00077423     AAPL-FTC-00077440                                                                   12/2/2013       Tony Blevins           Apple           Tony Blevins; Jeffrey Williams
                                                                                         LTE modem points to consider pdf, QMtg
                                                                                                Summary 2013-10-30 rl key
                                                                                  Email from Jeffrey Williams to David Tom, Kim Cooper,
   CX0599          CX0599              AAPL-FTC-00061199     AAPL-FTC-00061200                                                                    8/5/2010     Jeffrey Williams         Apple           Tony Blevins; Jeffrey Williams
                                                                                      and Tony Blevins re: fwd: 3G royalty for iPad

                                                                                  Email from Robinder Virk to Achim Pantfoerder, Aaron
                                                                                                                                                                                                        Tony Blevins, Aaron Schafer;
                                                                                  Schafer, Aon Mujtaba, et al. re: cellular chipset options
   CX0601          CX0601              AAPL-FTC-00080046     AAPL-FTC-00080066                                                                   8/15/2012      Robinder Virk           Apple          Stephan Schell; Matthias Sauer;
                                                                                  for 2014 - notes w/Attach: Cellular Chipset Vendor and
                                                                                                                                                                                                                Isabel Mahe
                                                                                             Program Alignment 080712 v3.pdf
                                                                                   Email from Jeffrey Williams to Marvin Blecker re: our
   CX0617          CX0617              AAPL-FTC-00126863     AAPL-FTC-00126864                                                                    1/4/2007     Jeffrey Williams         Apple                  Jeffrey Williams
                                                                                                        discussion
                                                                                  Email from Jeffrey Williams re: division meeting, stuff -
   CX0632          CX0632              AAPL-FTC-00075738     AAPL-FTC-00075749                                                                   8/25/2010     Jeffrey Williams         Apple                  Jeffrey Williams
                                                                                                            4/21
                                                                                   Email from Jeffrey Williams to Steven Mollenkopf re:                                                              Jeffrey Williams, Steven Mollenkopf;
   CX0638          CX0638              AAPL-FTC-00078886     AAPL-FTC-00078886                                                                    5/9/2012     Jeffrey Williams         Apple
                                                                                                        San Diego                                                                                                 Tony Blevins
                                                                                   Email from Isabel Mahe to Aon Mujtaba, Jason Shi,                                                                    Tony Blevins, Jeffrey Williams;
   CX0652       CX0652; CX0698        APL-QC-FTC_01562169   APL-QC-FTC_01562172                                                                  2/24/2014       Isabel Mahe            Apple
                                                                                    and Arun Mathias re: 2nd cellular supplier in 2015?                                                                        Stephan Schell;
                                                                                  Email from Dan Lenoski to Isabel Mahe re: alternative
   CX0696          CX0696             APL-QC-FTC_07877224   APL-QC-FTC_07877226                                                                  9/17/2013       Dan Lenoski            Apple                    Isabel Mahe
                                                                                                            BB's
                                                                                     Email from Tony Blevins to Isabel Mahe re: SW
   CX0724          CX0724             APL-QC-FTC_17910720   APL-QC-FTC_17910722                                                                  2/20/2014       Tony Blevins           Apple           Tony Blevins; Aaron Schafer;
                                                                                                         readiness




5:17-cv-220-LHK-NMC              "Qualcomm Executives" includes officers, directors, and other employees with knowledge of the document                                                                                     1 of 19
                                                          Case 5:17-cv-00220-LHK Document 1063-4 Filed 12/31/18 Page 2 of 19
REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED                                                      FTC Exhibit List

  Trial Ex. #          Depo Ex. #                 Bates - Begin               Bates - End                               Description                             Date           Author(s)        Producing Party      The Sponsoring Witnesses
                                                                                                  Email from Stephan Schell to Robert Mansfield, Culbert
                                                                                                  Michael, John Srouji, et al. re: long-term wireless kick-                                                          BJ Watrous, Jeffrey Williams;
   CX0754                CX0754                APL-QC-FTC_23942855        APL-QC-FTC_23942870                                                                 12/14/2012    Stephan Schell           Apple
                                                                                                              off: slides and notes w/Attach:                                                                      Stephan Schell; Robert Mansfield;
                                                                                                           LongTerm kickoff 20121212.key.pdf
                                                                                                   Email from Matthias Sauer to Gerhard Martin re: data                                                             Matthias Sauer; Aaron Schafer;
   CX0850               QX1539                 APL-QC-FTC_11695385        APL-QC-FTC_11695386                                                                 2/13/2013     Matthias Sauer           Apple
                                                                                                              only investigation/6255 status                                                                                Stephan Schell
                                                                                                    Framework Agreement between Nokia and Apple
   CX0851                PX180                 APL-QC-FTC_22481550        APL-QC-FTC_22481706                                                                 5/23/2017                              Apple               BJ Watrous; WiliamsJ
                                                                                                                 (Effective May 23, 2017)
                                                                                                                                                                                                                     Isabel Mahe; Jeffrey Williams;
   CX0852             PX350_Mahe               APL-QC-FTC_12122764        APL-QC-FTC_12122765       Email from Isabel Mahe to Stephan Schell re: IMC?         1/25/2013      Isabel Mahe             Apple
                                                                                                                                                                                                                            Stephan Schell
                                                                                                     Email from Tony Blevins to Isabel Mahe re: SW                                                                 Isabel Mahe; Aaron Schafer; Tony
   CX0853             PX357_Mahe               APL-QC-FTC_07878280        APL-QC-FTC_07878281                                                                 2/20/2014      Tony Blevins            Apple
                                                                                                                        readiness                                                                                               Blevins
                                                                                                    Email from Isabel Mahe to Tony Blevins, Stephan                                                                  Isabel Mahe; Jeffrey Williams;
   CX0854             PX358_Mahe                AAPL-FTC-00075234          AAPL-FTC-00075236      Schell and Jeffrey Williams re: 2nd cellular supplier in    2/22/2014      Isabel Mahe             Apple        Stephan Schell; Tony Blevins; Aaron
                                                                                                                           2015?                                                                                                Schafer
   CX0855                PX540                  AAPL-FTC-00108170          AAPL-FTC-00108211               Apple Presentation:                                2/24/2014                              Apple            Aaron Schafer; Tony Blevins
                                                                                                      Email from Tony Blevins to Jeffrey Williams re:
   CX0856                PX689                  AAPL-FTC-00073946          AAPL-FTC-00073947                                                                  9/10/2014      Tony Blevins            Apple           Tony Blevins; Jeffrey Williams
                                                                                                                    QCOM/Mollenkopf
                                                                                                   Email from Tony Blevins to Jeff Risher, BJ Watrous,                                                            Cristiano Amon; Aaron Schafer; Tony
   CX0857                PX691                  AAPL-FTC-00066122          AAPL-FTC-00066124                                                                  4/10/2014      Tony Blevins            Apple
                                                                                                             David Tom et al. re: fwd                                                                                      Blevins BJ Watrous
                                                                                                  Email from Tony Blevins to KhanS re: fwd            QC
   CX0858                PX693                  AAPL-FTC-00153047          AAPL-FTC-00153049                                                                  12/11/2015     Tony Blevins            Apple            Tony Blevins; Aaron Schafer
                                                                                                                   chipset cost savings
                                                                                                   Global Patent License Agreement between Ericsson
   CX0859               QX1377                   APL-QC_00451103            APL-QC_00451155                                                                   12/19/2015                             Apple           BJ Watrous; Jeffrey Williams
                                                                                                            and Apple (Entered Dec. 19, 2015)
                                                                                                     Apple Presentation:
   CX0860               QX1384                  AAPL-FTC-00131936          AAPL-FTC-00131944                                                                  10/16/2012     Boris Teksler           Apple           Jeffrey Williams; BJ Watrous
                Williams Qualcomm Exhibit
   CX0861                                      APL-QC-FTC_08272303        APL-QC-FTC_08272304      Email from Jeffrey Williams re: Call with Paul Jacobs      1/11/2011     Jeffrey Williams         Apple                  Jeffrey Williams
                           42
                                                                                                  Email from Eric Reifschneider to Xuxin Cheng, Jeffrey
                                                                                                                                                                                                                    Eric Reifschneider, Jason Ding,
   CX1000       CX1000; CX1100; QX2303         FTC-HUAWEI-0001208         FTC-HUAWEI-0001211       Altman, Robert (Xiaopeng) An, et al. re:                    5/8/2013    Eric Reifschneider       Huawei
                                                                                                                                                                                                                          Nancy (Nanfun) Yu
                                                                                                   Email from Xuxin Cheng to Eric Reifschneider, Jason
                                                                                                                                                                                                                    Eric Reifschneider, Jason Ding,
   CX1004                CX1004                FTC-HUAWEI-0001259         FTC-HUAWEI-0001269        Ding, Nancy (Nanfun) Yu, et al. re: new confidential       3/5/2014      Xuxin Cheng            Huawei
                                                                                                                                                                                                                          Nancy (Nanfun) Yu
                                                                                                                   Qualcomm proposal
                                                                                                   Master Purchasing Agreement between Huawei and
   CX1006                CX1006                FTC-HUAWEI-0001830         FTC-HUAWEI-0001844                                                                  11/13/2001                            Huawei
                                                                                                            Qualcomm (Effective Nov. 13; 2001)
   CX1009                CX1009                FTC-HUAWEI-0002096         FTC-HUAWEI-0002121                                                                  1/20/2009                             Huawei                Nancy (Nanfun) Yu
                                                                                                    Email from Jonathan Weiser to Nancy (Nanfun) Yu,                                                                Nancy (Nanfun) Yu, Liren Chen,
   CX1079                CX1079             HUAWEI-QUALCOMM-00007584   HUAWEI-QUALCOMM-00007586                                                               7/14/2016    Jonathan Weiser          Huawei
                                                                                                             Michael Chen, Luochenli, et al. re:                                                                            Fabian Gonell
                                                                                                     Email from Xuxin Cheng to Fabian Gonell, Jeffrey
                                                                                                                                                                                                                   Nancy (Nanfun) Yu; Fabian Gonell;
   CX1101           Yu Apple Exhibit 2      HUAWEI-QUALCOMM-00012571   HUAWEI-QUALCOMM-00012573      Altman, Liren Chen, et al. re:                           6/24/2016      Xuxin Cheng            Huawei
                                                                                                                                                                                                                       Alex Rogers; Liren Chen


                                                                                                  Email from Hang Tan to Asha Keddy, David Ginsberg,
   CX1529                CX1529                  86600DOC097253             86600DOC097268         June Thanasophon, et al. re: 5GxG small team mtg:          5/18/2015        Hang Tan              Intel                   Asha Keddy
                                                                                                      rvw core part mock up of MCM presentation
                                                                                                  Email from Anthony Lin to Brian Krzanich, Stacy Smith,
                                                                                                    Wendell Brooks, et al. re: Vine pre-sign - executive
   CX1598                CX1598                NTEL-QCOM000420594         INTEL-QCOM000420607       office approval requested by 7/29 please w/Attach:        7/28/2015       Anthony Lin            Intel                   Aicha Evans
                                                                                                  Vine Executive Office Approval Materials 72815 vFinal
                                                                                                                           .pptx
                                                                                                      Email from Stefan Wolff to Hermann Eul, Kevin
   CX1599                CX1599                NTEL-QCOM000573550         INTEL-QCOM000573553      Constantine, Allon Stabinsky, et al. re: Apple Modem       10/31/2014     Stefan Wolff            Intel                   Aicha Evans
                                                                                                                        Win Design
                                                                                                  Email from Chris Siems to Aicha Evans, Jaklin Jones,
                                                                                                      and Chris Siems re: MWC briefing documents
                                                                                                                       w/Attach:
                                                                                                   ATT_Briefing_MWC2013_Tue_Feb_26_12pm pdf;
   CX1601                CX1601                NTEL-QCOM000118289         INTEL-QCOM000118307                                                                 2/22/2013       Chris Siems            Intel                   Aicha Evans
                                                                                                  Verizon_Briefing_MWC2013 _Mon_Feb_25_4pm.pdf;
                                                                                                   KT_Briefing_MWC2013_Wed_Feb_27_11am.pdf;
                                                                                                    Inside_Secure_Briefing_Tue_Feb_26_12pm.pdf;
                                                                                                   Apple_Briefing_MWC2013_Tue_Feb_26_4pm.pdf
                                                                                                    Email from Stefan Wolff to Hermann Eul and Aicha
   CX1602                CX1602                NTEL-QCOM001003290         INTEL-QCOM001003290                                                                 3/23/2012      Stefan Wolff            Intel                   Aicha Evans
                                                                                                                Evans re: Apple feedback




5:17-cv-220-LHK-NMC                      "Qualcomm Executives" includes officers, directors, and other employees with knowledge of the document                                                                                          2 of 19
                                                             Case 5:17-cv-00220-LHK Document 1063-4 Filed 12/31/18 Page 3 of 19
REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED                                                       FTC Exhibit List

  Trial Ex. #         Depo Ex. #                     Bates - Begin              Bates - End                              Description                            Date             Author(s)         Producing Party     The Sponsoring Witnesses
                                                                                                     Email from Kevin Constantine to Gerhard Schmidt,
   CX1603               CX1603                   NTEL-QCOM001733382        INTEL-QCOM001733383     Tomasz Wener, Thomas Lueftner, et al. re: ICE update       10/3/2012      Kevin Constantine          Intel                  Aicha Evans
                                                                                                                        and next steps
                                                                                                    Email from Thomas Lueftner to Hermann Eul, Stefan
                                                                                                     Wolff, Aicha Evans, et al. re: XMM6360/7160 OPR
   CX1604               CX1604                   NTEL-QCOM002375141        INTEL-QCOM002375216                                                                12/12/2012     Thomas Lueftner            Intel                  Aicha Evans
                                                                                                              report - WW1249 w/Attach: Multi-
                                                                                                    Comm OPR Report XMM6360 7160 ww1249 pptx
                                                                                                     Email from Shelagh Glaser to Aicha Evans, Samuel
                                                                                                      Spangler, David Weigand, et al. re: wireless BOD
   CX1606               CX1606                   NTEL-QCOM007900028        INTEL-QCOM007900057         whitepaper+ financial one-pager as of May 7th          3/17/2015       Shelagh Glaser            Intel                  Aicha Evans
                                                                                                   w/Attach: M 05-18-10 BOD Ex I Wireless ppt; M 05-18-
                                                                                                                 10 BOD Ex J Feldberg pptx
                                                                                                     Email from Kevin Constantine to Thomas Lueftner,
                Constantine Apple Exhibit
   CX1607                                        NTEL-QCOM005462792        INTEL-QCOM005462796      Stefan Wolff, Aicha Evans, et al. re: [ICE] LTE weekly    10/9/2012      Kevin Constantine          Intel                  Aicha Evans
                           1
                                                                                                                        report - WW39
                Constantine Apple Exhibit                                                          Email from Kevin Constantine to Aicha Evans, 'WPRD-
   CX1608                                        NTEL-QCOM001660866        INTEL-QCOM001660867                                                                 2/2/2013      Kevin Constantine          Intel                  Aicha Evans
                           2                                                                          Staff,' Stefan Wolff, et al. re: Karoo - heads up
                                                                                                   Email from Stefan Wolff to Kevin Constantine re: Apple
   CX1609         Wolff Apple Exhibit 1          NTEL-QCOM000573628        INTEL-QCOM000573632                                                                11/1/2014         Stefan Wolff            Intel            Stefan Wolff Aicha Evans
                                                                                                                     Modem Design Win
                                                                                                     Intel Presentation: Gamma Force - "Future of Slim
   CX1610         Wolff Apple Exhibit 3          NTEL-QCOM000588723        INTEL-QCOM000588745                                                                 8/5/2014    Market Model Forecast        Intel                  Stefan Wolff
                                                                                                               Modem- Integrated or Discrete?"
                                                                                                      VIA Telecom Presentation: VIA Telecom LTE/DO
   CX1770               CX1770                    VIA-QCOM000617467         VIA-QCOM000617492                                                                  04/??/09                                 VIA                     Mark Davis
                                                                                                              support issue Executive Summary
   CX1771               CX1771                    VIA-QCOM000638768         VIA-QCOM000638855                    VIA Telecom Presentation                      11/??/08                                 VIA                     Mark Davis
                                                                                                     Email from Ker Zhang to Annie Leong re: w/Attach:
   CX1774               CX1774                    VIA-QCOM000704080         VIA-QCOM000704126        1B_CarrierReqts9.ppt, 1C_legalenvironment.pptx,          8/27/2014         Zhang Ker               VIA                     Mark Davis
                                                                                                               1A Workshop for Annie v2.pptx
                                                                                                      Email from John Sun to Mark Davis, Ker Zhang,
   CX1775               CX1775                    VIA-QCOM000705806         VIA-QCOM000705807                                                                 12/11/2012         John Sun               VIA                     Mark Davis
                                                                                                               Stanley Wei, et al. re: follow-up
   CX1785               CX1785                    VIA-QCOM000564628         VIA-QCOM000564628       Email from Mark Davis to Ker Zhang re: patents/ Intel     8/11/2014         Mark Davis              VIA                     Mark Davis
                                                                                                      Amendment to ASIC Patent License Agreement
                                                                                                                                                                                                                     Derek Aberle; Eric Reifschneider;
   CX1800               CX1800                    VIA-QCOM000537755         VIA-QCOM000537756      between Qualcomm and LSI Logic (Effective Mar. 31,         3/31/2015                                 VIA
                                                                                                                                                                                                                          Qualcomm Executives
                                                                                                                            2015)
                                                                                                      Email from Mark Davis to Ewa Gawora, Douglas
                                                                                                       Martel, Brahm Parasher, et al. re: MDG - list of                                                              Mark Davis; Marvin Blecker; Derek
   CX1801                QX67                     VIA-QCOM000115035         VIA-QCOM000115043                                                                  9/8/2014         Mark Davis              VIA
                                                                                                   questions and updated ppt w/Attach: 20140910_MDG_                                                                              Aberle
                                                                                                   VIATelecom_v4.pptx; VIATelecom_unused_slides.pptx
   CX2005               CX2005                   MOTO-QUAL-01601575        MOTO-QUAL-01601575                 Motorola Presentation: Chipsets                 6/26/2015                               Motorola               Todd Madderom
                                                                                                    Email from Darrell Zunigha to Todd Madderom, Matt
                                                                                                    Brown, Kristen Yang, et al. re:
   CX2017               CX2017                   MOTO-QUAL-01197192        MOTO-QUAL-01197200                                                                 5/29/2015        Darrell Zuniga         Motorola               Todd Madderom



   CX2018               CX2018                   MOTO-QUAL-01933599        MOTO-QUAL-01933608               MBG Procurement Weekly Summary                     6/5/2015                               Motorola               Todd Madderom
                                                                                                    Email from Todd Madderom to Christian Eigen, Ira
                                                                                                    Blumberg, Paul Pitarra, et al. re: potential slides for
   CX2060               CX2060                  MOTO-QUALSUB-00149570    MOTO-QUALSUB-00149571                                                                10/21/2016      Todd Madderom           Motorola        Ira Blumberg; Todd Madderom
                                                                                                   Qualcomm discussion w/Attach: QTL Briefing -- Rev
                                                                                                                           1.pptx
                                                                                                    Email from Rich Lockwood to LV Hui, Sara Shi, and
   CX2065               CX2065                  MOTO-QUALSUB-00181526    MOTO-QUALSUB-00181526      Todd Madderom re: MBG 2017 price configuration            11/11/2016      Rich Lockwood           Motorola               Todd Madderom
                                                                                                                 summary Nov 9 2016.pdf
                                                                                                   Email from Yang Chu to Wenhui Chen, Ira Blumberg,
   CX2079               CX2079                 LENOVO-QUALSUB-00013373   LENOVO-QUALSUB-00013380                                                              12/20/2013         Yang Chu             Motorola                 Ira Blumberg
                                                                                                           Kathryn Tsirigotis, et al. re: alternative
                                                                                                   Email from Louise Roberts to Christian Eigen, Sanjay
                                                                                                                                                                                                                     Ira Blumberg; Eric Reifschneider;
   CX2093               CX2093                  MOTO-QUALSUB-01102003    MOTO-QUALSUB-01102005     Vanjani, David Kenzer, et al. re:                          12/17/2015      Louise Roberts          Motorola
                                                                                                                                                                                                                             Cristiano Amon
                                                                                                    Email from Liu Jun to Jay Clemens, Wenhui Chen,
   CX2120       Blumberg Apple Exhibit 1       LENOVO-QUALSUB-00013080   LENOVO-QUALSUB-00013082      Kathryn Tsirigotis, et al. re: Qualcomm matter          11/16/2013          Liu Jun             Motorola                 Ira Blumberg
                                                                                                            ATTORNEY CLIENT PRIVILEGED
   CX2121       Blumberg Apple Exhibit 4         MOTO-QUAL-01830543        MOTO-QUAL-01830543            Lenovo Presentation: Qualcomm Update                 4/25/2015                               Motorola                 Ira Blumberg
                                                                                                    Meeting Notes from Qualcomm/Lenovo meeting on
   CX2122       Blumberg Apple Exhibit 5         MOTO-QUAL-01935722        MOTO-QUAL-01935723                                                                 8/20/2015                               Motorola                 Ira Blumberg
                                                                                                                      June 23, 2015
   CX2123       Madderom Apple Exhibit 1        MOTO-QUALSUB-00179713    MOTO-QUALSUB-00179713      Motorola Presentation:                                     ??/??/15                               Motorola               Todd Madderom




5:17-cv-220-LHK-NMC                         "Qualcomm Executives" includes officers, directors, and other employees with knowledge of the document                                                                                        3 of 19
                                                                Case 5:17-cv-00220-LHK Document 1063-4 Filed 12/31/18 Page 4 of 19
REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED                                                             FTC Exhibit List

  Trial Ex. #         Depo Ex. #                       Bates - Begin                    Bates - End                           Description                               Date          Author(s)       Producing Party      The Sponsoring Witnesses
                                                                                                          Motorola Presentation: Qualcomm Strategy 'Moonshot'
   CX2124       Madderom Apple Exhibit 2        MOTO-QUALSUB-01191737             MOTO-QUALSUB-01191737                                                               8/15/2017                          Motorola                Todd Madderom
                                                                                                                                  Model
                                                                                                            Email from Todd Madderom to Hui Lv re: Chipset
   CX2125       Madderom Apple Exhibit 3        MOTO-QUALSUB-01147200             MOTO-QUALSUB-01147200                                                               5/18/2016    Todd Madderom         Motorola                Todd Madderom
                                                                                                                                 Weekly
                                                                                                            Email from Todd Madderom to LV Hui re: QCOM
   CX2126       Madderom Apple Exhibit 5        MOTO-QUALSUB-00176855             MOTO-QUALSUB-00176857     strategic proposal executive summary w/Attach:            4/25/2016    Todd Madderom         Motorola                Todd Madderom
                                                                                                                          Strategic Funds.pptx
   CX2167               QX2460                    MOTO-QUAL-01322848               MOTO-QUAL-01322863           Motorola Presentation: Qualcomm Strategy              12/9/2014                          Motorola                Todd Madderom
                                                                                                          Email from Todd Madderom to Hui Lv, Janet Robinson,
   CX2168               QX2465                    MOTO-QUAL-01320237               MOTO-QUAL-01320238       and Yang Chu re: some slides w/Attach: Chipset             5/8/2015    Todd Madderom         Motorola                Todd Madderom
                                                                                                                        Strategy - May 2015 pptx
   CX2528               CX2528                         SFT-0000221                     SFT-0000236                                                                    9/27/2004                          Samsung
                                                                                                          Report on Results of Third Negotiation
   CX2564A             CX2564A               SFT-0036165_Certified Translation         SFT-0036167                                                                    4/30/2008                          Samsung                   Injung Lee
                                                                                                                          (Official Translation)
                                                                                                             Report on Results of Seventh Negotiation
   CX2568A             CX2568A               SFT-0036177_Certified Translation         SFT-0036179                                                                    8/29/2008                          Samsung                   Injung Lee
                                                                                                           Email from Cheolwoo Ahn to K H. Lee re: fwd: March
   CX2587               CX2587                         SFT-0036383                     SFT-0036385                                                                    3/19/2008     Cheolwoo Ahn         Samsung             Derek Aberle; Injung Lee
                                                                                                                             4th meeting
                                                                                                             Email from John Kalkman to Richard Yeh, Seth
   CX2608               CX2608                         SFT-0908806                     SFT-0908808          Bernsen, and Akshay Agrawl re: DragonFly project          3/27/2012     John Kalkman         Samsung                  John Kalkman
                                                                                                                          (modem) update, fyi.
                                                                                                          Email from Sehwoong Jeong to Yiwan Wong, Richard
   CX2611               CX2611                        SFT-17847579                     SFT-17847583       Yeh, John Kalkman, et al. re: Dell meeting executive        12/11/2011   Sehwoong Jeong        Samsung                  John Kalkman
                                                                                                           summary - w/ Steve Lalla VP/GM mobile products
                                                                                                          Efforts toward supplier diversification for high-reliance
   CX2619A             CX2619A               SFT-0014204 _Certified Translation        SFT-0014230                                                                    8/20/2010                          Samsung                 Alex Hojin Kang
                                                                                                                                 materials
                                                                                                              Current Status of Efforts Toward
   CX2621A             CX2621A               SFT-0007335_Certified Translation         SFT-0007347                                                                    10/14/2011                         Samsung           Andrew Hong; Yooseok Kim
                                                                                                           Email from Andrew Hong to Yooseok Kim, You Ree
                                                                                                            Kim, and Andrew Hong re:
   CX2624               CX2624                         SFT-0013063                     SFT-0013106                                                                    12/13/2013    Andrew Hong          Samsung                  Yooseok Kim


                                                                                                          Joint Venture Agreement Draft between NTT Docomo,
   CX2628               CX2628                         SFT-0036341                     SFT-0036382             Fujitsu Limited, Samsung, NEC Corporation,              12/??/11                          Samsung                  Andrew Hong;
                                                                                                                  Panasonic and Fujitsu Semiconductor
   CX2639A             CX2639A               SFT-0003734_Certified Translation         SFT-0003737                         Affidavit of Injung Lee                    6/11/2015       Injung Lee         Samsung                   Injung Lee
   CX2641A             CX2641A               SFT-0023969_Certified Translation         SFT-0023973         Results of 7th round of negotiations                       1/27/2014                          Samsung                   Injung Lee
   CX2642A             CX2642A               SFT-0023878_Certified Translation         SFT-0023880        Report on Results of Fifth Negotiation                      7/30/2013                          Samsung                   Injung Lee
   CX2643A             CX2643A               SFT-0023949_Certified Translation         SFT-0023953        Report on Results of Sixth Negotiation                      12/7/2013                          Samsung                   Injung Lee
                                                                                                           Email from Injung Lee to Alex Rogers, Derek Aberle,
                                                                                                             and John Han re: Samsung letter to Qualcomm                                                                 Derek Aberle, Seungho Ahn, Alex
   CX2652               CX2652                         SFT-2233072                     SFT-2233075                                                                    9/29/2017       Injung Lee         Samsung
                                                                                                                 w/Attach: 2017-09-29 Samsung Letter to                                                                              Rogers
                                                                                                                              Qualcomm.pdf
                                                                                                           S.LSI Strategic Growth Development (SGD) Weekly
   CX2673               QX542                          SFT-0036334                     SFT-0036336                                                                    3/24/2012                          Samsung           Andrew Hong; Yooseok Kim
                                                                                                                       Highlights (March 24, 2012)
                                                                                                           Email from John Grubbs to John Grubbs re: proposal
   CX3255               CX3255                      BB_FTC_00019022                  BB_FTC_00019023                                                                   7/8/2010      John Grubbs      Blackberry (RIM)            John Grubbs
                                                                                                                    w/Attach
                                                                                                          Email from John Grubbs to Chris Efstathiou and Sarah
   CX3262               CX3262                      BB_FTC_00035652                  BB_FTC_00035657       Guichard re: fwd: new proposal-attorney confidential       12/8/2010      John Grubbs      Blackberry (RIM)            John Grubbs
                                                                                                                    w/Attach: RIMLTEJune2010v4.pptx
                                                                                                            Email from Derek Aberle to Larry Conlee re: new
   CX3283               CX3283                      BB_FTC_00040650                  BB_FTC_00040652                                                                  6/25/2010      Derek Aberle     Blackberry (RIM)     Derek Aberle, John Grubbs
                                                                                                              proposal w/Attach: RIMLTEJune2010v4.pptx

   CX3342               PX648                           PX648-001                       PX648-028                                                                     12/2/2012                       Blackberry (RIM)   John Grubbs; Eric Reifschneider

                                                                                                          Email from Gerald Skiver to David Chang, Yunhui Chae
                                                                                                           Banks, Beth Chien, et al. re:
   CX3509               CX3509                      MTKFTC_00000176                  MTKFTC_00000223                                                                   9/9/2008     Gerald Skiver        Mediatek          Derek Aberle, Steve Altman


   CX3517               CX3517                      MTKFTC_00003345                  MTKFTC_00003346               Letter from Fabian Gonell to Jeffry Ju              4/3/2013     Fabian Gonell        Mediatek        Fabian Gonell, Finbarr Moynihan
                                                                                                          Email from Arthur Wang to Finbarr Moynihan re: WCP
   CX3542               CX3542                        MTK_00240759                    MTK_00240761                                                                    4/14/2015      Arthur Wang         Mediatek               Finbarr Moynihan
                                                                                                                         AOP review meeting note
                                                                                                          Email from Finbarr Moynihan to Myles Tang re: slides
   CX3545               CX3545                        MTK_00283679                    MTK_00283682                                                                    5/26/2016    Finbarr Moynihan      Mediatek               Finbarr Moynihan
                                                                                                                  from last night w/Attach: image001.png




5:17-cv-220-LHK-NMC                        "Qualcomm Executives" includes officers, directors, and other employees with knowledge of the document                                                                                               4 of 19
                                                              Case 5:17-cv-00220-LHK Document 1063-4 Filed 12/31/18 Page 5 of 19
REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED                                                 FTC Exhibit List

   Trial Ex. #           Depo Ex. #                   Bates - Begin         Bates - End                           Description                             Date           Author(s)        Producing Party        The Sponsoring Witnesses
                                                                                             Email from Chet Babla to Chris Liu, Finbarr Moynihan,
    CX3549                 CX3549                    MTK_00395025         MTK_00395029                                                                   5/6/2013       Chet Babla            Mediatek                 Finbarr Moynihan
                                                                                                Hen Chang, et al. re: SoMC- call with Hedvig
                                                                                              Mediatek Presentation: 2018 Annual Plan Schedule
    CX3551                 CX3551                    MTK_00452240         MTK_00452240                                                                   3/7/2018                             Mediatek                 Finbarr Moynihan
                                                                                                                 and Process
                                                                                              Email from Finbarr Moynihan to Raymond Kim, Russ
    CX3561         Moynihan Apple Exhibit 1          MTK_00436035         MTK_00436038         Mestechkin, and Jeff Jiang re: CSGCN's biweekly          9/12/2017    Finbarr Moynihan         Mediatek                 Finbarr Moynihan
                                                                                                                    reports
                                                                                                                                                                                          Boston Consulting
    CX3755                 CX3755                     BCG00014896          BCG00014928                                                                  11/9/2015                                                Raj Varadarajan, David Wise
                                                                                                                                                                                               Group
                                                                                                                                                                                                                 Derek Aberle, Cristiano Amon,
                                                                                                                                                                                          Boston Consulting         Steven Mollenkopf, Eric
    CX3758                 CX3758                     BCG00004386          BCG00004400                                                                  10/2/2015
                                                                                                                                                                                               Group            Reifschneider, Raj Varadarajan,
                                                                                                                                                                                                                          David Wise
                                                                                                                                                                                          Boston Consulting   Derek Aberle, Steven Mollenkopf Raj
    CX3761                 CX3761                     BCG00014932          BCG00014953                                                                  11/23/2015
                                                                                                                                                                                               Group               Varadarajan, David Wise
    CX3812         McGregor Apple Exhibit 3           BRCM173791           BRCM173791        Email from Scott McGregor to Eric Bandt re: fwd: Apple     3/20/2012     Scott McGregor         Broadcom                   Scott McGregor

    CX3813         McGregor Apple Exhibit 4           BRCM176046           BRCM176046        Email from Scott McGregor to Robert Rango re: Apple        4/13/2012     Scott McGregor         Broadcom                   Scott McGregor
                                                                                             Nokia Press Release: Industry leaders NTT DoCoMo,
                                                                                                 Ericsson, Nokia and Siemens, and Japanese
CX4103_Petersson     CX4103_Petersson              ERIC-QCOM-00001811   ERIC-QCOM-00001814     manufacturers reach a mutual understanding to            11/6/2002                             Ericsson                Christina Petersson
                                                                                                support modest royalty rates for the W-CDMA
                                                                                                            technology worldwide
                                                                                              Ericsson Press Release: Wireless Industry Leaders
CX4104_Petersson     CX4104_Petersson              ERIC-QCOM-00001815   ERIC-QCOM-00001817                                                              4/14/2008                             Ericsson                Christina Petersson
                                                                                             commit to framework for LTE technology IPR licensing

                                                                                                                                                                                                                Christina Petersson; Qualcomm
    CX4155                 PX620                    ERC-CID-00000277     ERC-CID-00000312                                                                                                     Ericsson
                                                                                                                                                                                                                           Executives

                                                                                             Signals Research Group: "The Essentials of Intellectual
    CX4354                 PX618                        AV000001             AV000016                                                                   5/26/2015                              avanci                 Christina Petersson
                                                                                                  Property, from 3G through LTE Release 12"


    CX4401                 CX4401                  Foxconn_0000175068   Foxconn_0000175079                                                                             Gerald Skiver          Foxconn           Derek Aberle, Michael Hartogs


                                                                                               Email from Eric Reifschneider to Lee Hill, Fabian
    CX5051                 CX5051                  Q2017MDL1_02410887   Q2017MDL1_02410891     Gonell, and Jonathan Pearl re:                           9/21/2012    Eric Reifschneider      Qualcomm          Fabian Gonell, Eric Reifschneider

                                                                                             Email from Eric Reifschneider to Fabian Gonell, Derek                                                             Derek Aberle, Fabian Gonell, Eric
    CX5052                 CX5052                  Q2017MDL1_01199650   Q2017MDL1_01199654                                                              11/5/2012    Eric Reifschneider      Qualcomm
                                                                                                      Aberle, Marvin Blecker, et al. re: thanks                                                                        Reifschneider
                                                                                             Email from Cristiano Amon to Steven Mollenkopf re: TD
    CX5053                 CX5053                  Q2017MDL1_00435412   Q2017MDL1_00435414                                                              11/20/2012    Cristiano Amon         Qualcomm         Cristiano Amon, Steven Mollenkopf
                                                                                                 SCDMA chipset sales w/Attach: TDSCDMA.pptx
                                                                                                  Email from Cristiano Amon to Xiang Wang, Jeff
                                                                                                                                                                                                              Derek Aberle, Cristiano Amon, Eric
    CX5063                 CX5063                  Q2017MDL1_02538589   Q2017MDL1_02538593    Lorbeck, and Alex Katouzian re: fwd: feedback for the     2/18/2014     Cristiano Amon         Qualcomm
                                                                                                                                                                                                                       Reifschneider
                                                                                                            offer and follow up meeting
                                                                                                  Email from Derek Aberle to Steven Mollenkopf,                                                                  Derek Aberle, Cristiano Amon,
    CX5079                 CX5079                  Q2017MDL1_01592320   Q2017MDL1_01592323    Cristiano Amon, Eric Reifschneider, et al. re: prep for   1/12/2015      Derek Aberle          Qualcomm               Steven Mollenkopf, Eric
                                                                                                                        Tues                                                                                      Reifschneider Tony Blevins
                                                                                                 Email from Cristiano Amon to Steven Mollenkopf,                                                                 Derek Aberle, Cristiano Amon,
    CX5118                 CX5118                  Q2017MDL1_00779750   Q2017MDL1_00779751      Derek Aberle, Jim Doh,et al. re: TD-SCDMA single        10/11/2012    Cristiano Amon         Qualcomm               Steven Mollenkopf, Eric
                                                                                                                       mode                                                                                              Reifschneider
                                                                                               Email from Kun Qian to Eric Reifschneider, Cristiano
                                                                                                                                                                                                              Derek Aberle, Cristiano Amon, Eric
    CX5120                 CX5120                  Q2017MDL1_00288050   Q2017MDL1_00288057      Amon, Derek Aberle, et al. re: our final proposal as     2/6/2014        Kun Qian            Qualcomm
                                                                                                                                                                                                                Reifschneider, William Wyatt
                                                                                                                     discussed
                                                                                             Email from Eric Reifschneider to Priscilla Srbu, Fabian
                                                                                               Gonell, David Wise, et al. re: strat plan presentation                                                          Fabian Gonell, Eric Reifschneider,
    CX5142                 CX5142                   QNDCAL01049731       QNDCAL01049960                                                                  6/9/2015    Eric Reifschneider      Qualcomm
                                                                                                 draft 10:40pm w/Attach: QTL Strat Plan 06 08 15                                                               David Wise;Qualcomm Executives
                                                                                                            DRAFT v2 (NL) + ER.pptx




5:17-cv-220-LHK-NMC                           "Qualcomm Executives" includes officers, directors, and other employees with knowledge of the document                                                                                 5 of 19
                                             Case 5:17-cv-00220-LHK Document 1063-4 Filed 12/31/18 Page 6 of 19
REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED                                FTC Exhibit List

  Trial Ex. #   Depo Ex. #           Bates - Begin         Bates - End                             Description                            Date           Author(s)        Producing Party      The Sponsoring Witnesses
                                                                                  Email from Gaby Boy to Eric Reifschneider re:
                                                                            powerpoint w/Attach: QTL_ P Effect Conf_032615 (no
                                                                             links, no notes).pptx, PLI P Monetization Conference
                                                                            Slides - final.pptx, ER Presentation - Bay Area Inventor
                                                                                                                                                                                             Derek Aberle, Fabian Gonell, Eric
   CX5173        CX5173           Q2017MDL1_02802612   Q2017MDL1_02802617                   Conference 12-4-13 pptx,                    2/19/2016        Gaby Boy           Qualcomm
                                                                                                                                                                                                     Reifschneider
                                                                                 ER Presentation - QTL Licensing_FINAL 2-19-
                                                                                                    2013.pptx,
                                                                                 3. Qualcomm's Licensing Business (06 21.2015
                                                                                                    Draft).pptx
                                                                             Email from Yunhui Chae-Banks to Eric Reifschneider,                                                             Derek Aberle, Fabian Gonell, Eric
   CX5179        CX5179           Q2017MDL1_02867962   Q2017MDL1_02867963                                                               10/15/2015   Yunhui Chae-Banks      Qualcomm
                                                                              Derek Aberle, Fabian Gonell, et al. re: LGE update                                                                     Reifschneider

                                                                              Email from Eric Reifschneider to Marvin Blecker,                                                               Derek Aberle, Fabian Gonell, Eric
   CX5185        CX5185           Q2017MDL1_01199710   Q2017MDL1_01199715                                                               10/31/2012   Eric Reifschneider     Qualcomm
                                                                            Fabian Gonell, Don Rosenberg, et al. re: legal privilege                                                           Reifschneider, Alex Rogers
                                                                               Email from Eric Reifschneider to Marvin Blecker,
                                                                                                                                                                                             Derek Aberle, Fabian Gonell, Eric
   CX5186        CX5186           Q2017MDL1_01199818   Q2017MDL1_01199822     Fabian Gonell, Derek Aberle, et al. re: final draft of    10/20/2012   Eric Reifschneider     Qualcomm
                                                                                                                                                                                                     Reifschneider
                                                                                  license agreement and royalty credit letter
                                                                             Email from Eric Reifschneider to Derek Aberle, Marvin
                                                                                                                                                                                             Derek Aberle, Fabian Gonell, Eric
   CX5191        CX5191           Q2017MDL1_01517525   Q2017MDL1_01517525   Blecker, Thomas Rouse, et al. re: Sony Mobile update -      10/16/2012   Eric Reifschneider     Qualcomm
                                                                                                                                                                                                     Reifschneider
                                                                                              for now - privileged
                                                                              Email from Cristiano Amon to Derek Aberle, Murthy                                                               Derek Aberle, Cristiano Amon,
   CX5198        CX5198           Q2017MDL1_01860471   Q2017MDL1_01860473   Renduchintala, Eric Reifschneider, et al. re: discussion     6/9/2015     Cristiano Amon        Qualcomm             Steven Mollenkopf, Eric
                                                                                                  in Bordeaux                                                                                         Reifschneider
                                                                                                                                                                                            Derek Aberle, Jeffrey Altman Fabian
   CX5210        CX5210           Q2017MDL1_02658173   Q2017MDL1_02658199           QTL Presentation: Lenovo 4G Strategy                3/14/2013                           Qualcomm
                                                                                                                                                                                                Gonell, Eric Reifschneider
                                                                            Email from Eric Reifschneider to Fabian Gonell, Derek
                                                                                                                                                                                             Derek Aberle, Fabian Gonell, Eric
   CX5211        CX5211           Q2017MDL1_02739242   Q2017MDL1_02739245    Aberle, Marvin Blecker, et al. re: recap of Huawei         7/11/2013    Eric Reifschneider     Qualcomm
                                                                                                                                                                                                     Reifschneider
                                                                                             meeting - privileged
                                                                                                                                                                                            Derek Aberle, Steve Altman, Fabian
                                                                               Email from Steven Mollenkopf to Derek Aberle re:
   CX5231        CX5231           Q2017MDL1_02774602   Q2017MDL1_02774605                                                               5/20/2013    Steven Mollenkopf      Qualcomm          Gonell, Steven Mollenkopf, Eric
                                                                                         update on Huawei - privileged
                                                                                                                                                                                                       Reifschneider
                                                                               Email from Matt Gettinger to Fabian Gonell and
   CX5242        CX5242           Q2017MDL1_01344367   Q2017MDL1_01344370     Deborah Dwight re: fwd: Lenovo w/Attach: L                11/4/2013      Matt Gettinger       Qualcomm         Fabian Gonell, Eric Reifschneider

                                                                              Email from Erik Terjesen to Thomas Rouse, David
                                                                                  Wise, Fabian Gonell, et al. re: attorney client                                                           Fabian Gonell, David Wise; Lorenzo
   CX5248        CX5248           Q2017MDL1_01599812   Q2017MDL1_01599866                                                                6/8/2015      Erik Terjesen        Qualcomm
                                                                              privileged:// 5G consortium draft for Derek meeting                                                                       Casaccia
                                                                                 w/Attach: 5G-Consortium Strawman 6 8.pptx
                                                                            Email from Yunhui Chae-Banks to Derek Aberle, Alex
                                                                             Rogers, and Fabian Gonell re: LGE w/Attach: LGE-                                                                Derek Aberle, Fabian Gonell, Alex
   CX5260        CX5260           Q2017MDL1_02017941   Q2017MDL1_02018040                                                                3/7/2016    Yunhui Chae-Banks      Qualcomm
                                                                            Qualcomm Arbitration Request, Qualcomm Response                                                                              Rogers
                                                                               to LG Request for Arbitration_02 18 2016.pdf
                                                                             Email from Cristiano Amon to James Lederer, Steven
   CX5279        CX5279           Q2017MDL1_00240570   Q2017MDL1_00240574   Mollenkopf, Jonathan Weiser, et al. re: CDMA pricing -      11/20/2008    Cristiano Amon        Qualcomm        Cristiano Amon, Steven Mollenkopf
                                                                                              what's our position?
                                                                             Email from Cristiano Amon to Murthy Renduchintala
   CX5282        CX5282           Q2017MDL1_01957373   Q2017MDL1_01957374                                                               1/19/2010     Cristiano Amon        Qualcomm                  Cristiano Amon
                                                                                  and Alex Katouzian re: strategy agreement
                                                                               Email from Cristiano Amon to Derek Aberle, Jeff
                                                                                                                                                                                            Derek Aberle, Cristiano Amon, Paul
   CX5294        CX5294           Q2017MDL1_02364232   Q2017MDL1_02364233   Lorbeck, Murthy Renduchintala, et al. re: attorney-client   6/18/2013     Cristiano Amon        Qualcomm
                                                                                                                                                                                                Jacobs, Steven Mollenkopf
                                                                                   privileged communications - CT proposal
                                                                            Email from Fabian Gonell to Eric Reifschneider, Derek
                                                                                                                                                                                              Derek Aberle, Cristiano Amon,
   CX5301        CX5301           Q2017MDL1_01194712   Q2017MDL1_01194718   Aberle, Cristiano Amon, et al. re: aw: feedback for the     3/25/2014      Fabian Gonell        Qualcomm
                                                                                                                                                                                             Fabian Gonell, Eric Reifschneider
                                                                                    offer and follow up meeting - privileged
                                                                             Email from Cristiano Amon to Steven Mollenkopf re:                                                             Derek Aberle, Cristiano Amon, Paul
   CX5308        CX5308           Q2017MDL1_02013489   Q2017MDL1_02013492                                                                9/6/2015     Cristiano Amon        Qualcomm
                                                                                                  confidential                                                                                  Jacobs, Steven Mollenkopf
                                                                              Email from Benson Lam to Eric Reifschneider and                                                                 Derek Aberle, Cristiano Amon,
   CX5313        CX5313           Q2017MDL1_02842911   Q2017MDL1_02842915    Derek Aberle re: market presentation including 8908         6/2/2015       Benson Lam          Qualcomm             Steven Mollenkopf, Eric
                                                                                                 reasons slide                                                                                       Reifschneider
                                                                             Email from Cristiano Amon to Steven Mollenkopf re:                                                               Derek Aberle, Cristiano Amon,
   CX5321        CX5321           Q2017MDL1_02035083   Q2017MDL1_02035084                                                               12/24/2015    Cristiano Amon        Qualcomm
                                                                              update on deal with Vivo - attorney client privilege                                                           Steven Mollenkopf, William Wyatt
                                                                                Email from Sanjay Mehta to Steven Mollenkopf,
                                                                             Cristiano Amon, Murthy Renduchintala, et al. re: QCT
                                                                                                                                                                                              Derek Aberle, Cristiano Amon,
   CX5334        CX5334           Q2017MDL1_02003134   Q2017MDL1_02003136     Q4 earnings call pkg + big deck (budget) w/Attach:        10/27/2015     Sanjay Mehta         Qualcomm
                                                                                                                                                                                                   Steven Mollenkopf
                                                                            FY16 Budget - Consolidated (10-21-15)-Big Deck.pptx,
                                                                                         Earnings Call Q4 FY15 v5.pptx



5:17-cv-220-LHK-NMC          "Qualcomm Executives" includes officers, directors, and other employees with knowledge of the document                                                                               6 of 19
                                             Case 5:17-cv-00220-LHK Document 1063-4 Filed 12/31/18 Page 7 of 19
REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED                                FTC Exhibit List

  Trial Ex. #   Depo Ex. #           Bates - Begin         Bates - End                          Description                              Date          Author(s)        Producing Party      The Sponsoring Witnesses
                                                                              Email from Derek Aberle to Paul Jacobs, Steven
                                                                                                                                                                                           Derek Aberle, Steve Altman, Paul
   CX5348        CX5348           Q2017MDL1_00477261   Q2017MDL1_00477264    Mollenkopf, Steve Altman, et al. re: response to our      8/31/2010      Derek Aberle        Qualcomm
                                                                                                                                                                                              Jacobs, Steven Mollenkopf
                                                                                 proposal w/Attach: Apple_PL_083010.pptx
                                                                             Email from Marc McCloskey to Steven Mollenkopf,                                                                   Derek Aberle, Steve Altman,
   CX5357        CX5357           Q2017MDL1_00695724   Q2017MDL1_00695726     James Lederer, Sanjay Mehta, et al. re                   11/29/2010   Marc McCloskey        Qualcomm        Cristiano Amon, Paul Jacobs, Steven
                                                                                 w/Attach:      Biz size Nov'10 update pptx                                                                            Mollenkopf
                                                                            Email from Marc McCloskey to James Lederer, Steven
                                                                             Mollenkopf, Cristiano Amon, et al. re: attorney client
   CX5360        CX5360           Q2017MDL1_00237804   Q2017MDL1_00237808                                                              12/11/2010   Marc McCloskey        Qualcomm        Cristiano Amon, Steven Mollenkopf,
                                                                             communication            deal presentation material
                                                                                w/Attach: Decemeber 2010 update rev 1.pptx
                                                                              Email from Steven Mollenkopf to Steve Altman re:
                                                                                       emails w/Attach: Decemeber 2010 update
   CX5363        CX5363           Q2017MDL1_00448717   Q2017MDL1_00448731                                                              1/10/2011    Steven Mollenkopf     Qualcomm         Steve Altman, Steven Mollenkopf
                                                                               rev2 pptx (Read- Only).pdf, Drafts, Re: revised
                                                                                                  proposal
                                                                              Email from Steven Mollenkopf to Derek Aberle re:                                                            Derek Aberle, Fabian Gonell, Steven
   CX5376        CX5376           Q2017MDL1_01330988   Q2017MDL1_01330996                                                              11/7/2012    Steven Mollenkopf     Qualcomm
                                                                                                 thanks                                                                                     Mollenkopf, Eric Reifschneider
                                                                             Email from Steven Mollenkopf to Paul Jacobs, Derek                                                                Derek Aberle, Steve Altman,
   CX5378        CX5378           Q2017MDL1_01986612   Q2017MDL1_01986617       Aberle, Steve Altman, et al. re:            - latest   12/19/2012   Steven Mollenkopf     Qualcomm        Cristiano Amon, Paul Jacobs, Steven
                                                                             product outlook (tablet/phone) - competitive updates                                                                      Mollenkopf
                                                                             Email from Sanjay Mehta to Cristiano Amon, Steven
   CX5379        CX5379           Q2017MDL1_00435373   Q2017MDL1_00435374     Mollenkopf, James Lederer, et al. re         summary     12/19/2012     Sanjay Mehta        Qualcomm        Cristiano Amon; Steven Mollenkopf
                                                                                data w/Attach: deal slides from Sanjay-v1.pptx
                                                                             Email from Steven Mollenkopf to Derek Aberle, Paul                                                            Derek Aberle, Cristiano Amon, Paul
   CX5381        CX5381           Q2017MDL1_01150493   Q2017MDL1_01150494                                                               1/2/2013    Steven Mollenkopf     Qualcomm
                                                                                 Jacobs, and Don Rosenberg re: note to Tim                                                                      Jacobs, Steven Mollenkopf
                                                                             Email from Steven Mollenkopf to Paul Jacobs, Derek                                                                Derek Aberle, Steve Altman,
   CX5383        CX5383           Q2017MDL1_01955617   Q2017MDL1_01955617      Aberle, Steve Altman, et al. re:            update -     1/2/2013    Steven Mollenkopf     Qualcomm        Cristiano Amon, Paul Jacobs, Steven
                                                                                           privileged communication                                                                                    Mollenkopf
                                                                            Email from Steven Mollenkopf to Paul Jacobs re: fwd:
                                                                                                                                                                                          Cristiano Amon, Paul Jacobs, Steven
   CX5389        CX5389           Q2017MDL1_01661999   Q2017MDL1_01662003             deals are done w/Attach:         key terms and    3/3/2013    Steven Mollenkopf     Qualcomm
                                                                                                                                                                                                 Mollenkopf, William Wyatt
                                                                                            financial summary pptx
                                                                               Email from James Lederer to Cristiano Amon and
                                                                                                                                                                                             Derek Aberle, Cristiano Amon,
                                                                              Steven Mollenkopf re: fwd: final accounting memo:
   CX5391        CX5391           Q2017MDL1_02588048   Q2017MDL1_02588056                                                              4/16/2013     James Lederer        Qualcomm         Fabian Gonell, Steven Mollenkopf,
                                                                             Q2FY13 Apple incentive agreements w/Attach: Apple
                                                                                                                                                                                           Eric Reifschneider, William Wyatt
                                                                                      Incentive offers - Q2FY13 doc.docx
                                                                               Email from Steven Mollenkopf to Cristiano Amon,
                                                                                                                                                                                             Derek Aberle, Cristiano Amon,
   CX5393        CX5393           Q2017MDL1_02773590   Q2017MDL1_02773591   Murthy Renduchintala, Jim Doh, et al. re: question from    6/17/2013    Steven Mollenkopf     Qualcomm
                                                                                                                                                                                                  Steven Mollenkopf
                                                                                                        CT
                                                                            Email from Cristiano Amon to Sanjay Mehta and Hank                                                              Derek Aberle, Cristiano Amon,
   CX5399        CX5399           Q2017MDL1_00432798   Q2017MDL1_00432799                                                              6/23/2014     Cristiano Amon       Qualcomm
                                                                                       Robinson re: fwd: update on Apple                                                                          Steven Mollenkopf
                                                                            Email from Steven Mollenkopf to James Thompson re:                                                             Derek Aberle, Steven Mollenkopf,
   CX5402        CX5402           Q2017MDL1_01662936   Q2017MDL1_01662952                                                               7/2/2014    Steven Mollenkopf     Qualcomm
                                                                                               strat plan meetings                                                                          James Thompson David Wise
                                                                            Email from Steven Mollenkopf to James Thompson re:                                                                Steven Mollenkopf, James
   CX5409        CX5409           Q2017MDL1_01062256   Q2017MDL1_01062257                                                              4/17/2015    Steven Mollenkopf     Qualcomm
                                                                                                     concerns                                                                                        Thompson
                                                                               Email from David Wise to Derek Aberle re: recent                                                            Steven Mollenkopf; David Wise;
   CX5417        CX5417           Q2017MDL1_02687636   Q2017MDL1_02687640                                                              10/23/2015      David Wise         Qualcomm
                                                                                             feedback / Intel news                                                                                  Derek Aberle
                                                                              Email from David Wise to Steven Mollenkopf, Paul
                                                                              Jacobs, Derek Aberle, et al. re:           draft board
                                                                                                                                                                                          Derek Aberle, Cristiano Amon, Paul
                                                                              committee slides for 11/9 meeting w/Attach:
   CX5419        CX5419           Q2017MDL1_02694510   Q2017MDL1_02694577                                                              11/5/2015       David Wise         Qualcomm        Jacobs, Steven Mollenkopf, David
                                                                                          Boston Consulting Group Pre-Read
                                                                                                                                                                                                         Wise
                                                                               03Nov15 pdf,             Nov 5 Committee Meeting
                                                                                 Prep.pptx,            Board Committee v56 pdf
                                                                             Email from Roel Dill to Kevin Frizzell, James Lederer,
                                                                                                                                                                                             Derek Aberle, Cristiano Amon,
                                                                                Sanjay Mehta, et al. re: final accounting memo:
   CX5425        CX5425           Q2017MDL1_02550896   Q2017MDL1_02550905                                                              4/19/2011        Roel Dill         Qualcomm         Steven Mollenkopf, William Wyatt;
                                                                              Q2FY11              Transition Agreement w/Attach:
                                                                                                                                                                                                Qualcomm Executives
                                                                                               Incentive offers - F NAL doc
                                                                            Email from Kathleen Young to Steven Mollenkopf and
                                                                                                                                                                                            Derek Aberle, Irwin Jacobs, Paul
                                                                              Connie Ybarrondo re: May 2015 board package
   CX5428        CX5428           Q2017MDL1_02684802   Q2017MDL1_02685098                                                              4/30/2015     Kathleen Young       Qualcomm            Jacobs, Steven Mollenkopf;
                                                                            w/Attach: Draft Minutes for approval.pdf, May 5. 2015
                                                                                                                                                                                                Qualcomm Executives
                                                                              Guest Presenters pdf, May 2015 BoD Pkg .. pdf




5:17-cv-220-LHK-NMC          "Qualcomm Executives" includes officers, directors, and other employees with knowledge of the document                                                                              7 of 19
                                             Case 5:17-cv-00220-LHK Document 1063-4 Filed 12/31/18 Page 8 of 19
REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED                                FTC Exhibit List

  Trial Ex. #   Depo Ex. #           Bates - Begin         Bates - End                            Description                            Date          Author(s)        Producing Party      The Sponsoring Witnesses
                                                                              Email from Kathleen Young to Loretta Gross, Derek
                                                                               Aberle, David Wise, et al. re: Nov. 9, 2015 special
                                                                              committee on structure w/Attach: 11.09.15 Special
                                                                            Committee Pkg..pdf; 1_Special Committee on Structure
                                                                               Invitees November 9 2015.pdf; 2_Draft Minutes of                                                                Derek Aberle, David Wise;
   CX5429        CX5429           Q2017MDL1_02634510   Q2017MDL1_02634702                                                              11/8/2015     Kathleen Young       Qualcomm
                                                                             Special Committee Meeting - 10 20 15 pdf; 3_Jones                                                                  Qualcomm Executives
                                                                                     Day Report.pdf; 4_                 BCG
                                                                            Presentation.pdf; 5_                   Update November
                                                                            9, 2015.pdf; 6_Goldman Sachs and Evercore
                                                                                                Presentation.pdf
                                                                             Email from Michael Hartogs to Derek Aberle, Marvin
                                                                                                                                                                                          Derek Aberle, Fabian Gonell, Michael
   CX5451        CX5451           Q2017MDL1_00457105   Q2017MDL1_00457119    Blecker, Fabian Gonell, et al. re: fwd:                   6/24/2009     Michael Hartogs      Qualcomm
                                                                                                                                                                                                 Hartogs, Louis Lupin
                                                                             Email from Steven Mollenkopf to Eric Reifschneider,
                                                                                                                                                                                           Derek Aberle, Paul Jacobs, Steven
   CX5481        CX5481           Q2017MDL1_00512034   Q2017MDL1_00512035    Paul Jacobs, Don Rosenberg, et al. re:                    12/15/2014   Steven Mollenkopf     Qualcomm
                                                                                                                                                                                             Mollenkopf, Eric Reifschneider
                                                                                                                                                                                            Steve Altman, Irwin Jacobs, Paul
                                                                             Email from Kathleen Young to Paul Jacobs, Barbara
                                                                                                                                                                                           Jacobs, Steven Mollenkopf; Derek
   CX5527        CX5527           Q2017MDL1_01943487   Q2017MDL1_01943592   Alexander, Don Cruickshank, et al. re: May 2013 board       5/1/2013     Kathleen Young       Qualcomm
                                                                                                                                                                                           Aberle; Cristiano Amon; Qualcomm
                                                                            briefing materials w/Attach: May 6, 2013 Board Pkg.pdf
                                                                                                                                                                                                        Executives
                                                                             Email from Taylor Cabaniss to William Wyatt re: QCT
                                                                                                                                                                                            Derek Aberle; Cristiano Amon;
   CX5551        CX5551           Q2017MDL1_02548395   Q2017MDL1_02548396    deck for tomorrow's discussion w/Attach: QCT Target       4/17/2015     Taylor Cabaniss      Qualcomm
                                                                                                                                                                                           Steven Mollenkopf; William Wyatt
                                                                                         Business Model FY16-17.pptx
                                                                             Components Supply Contract between Motorola and
   CX5564        CX5564           Q2017MDL1_02930690   Q2017MDL1_02930709                                                               1/1/2004                          Qualcomm
                                                                                       Qualcomm (Effective Jan. 1, 2004)
                                                                            Email from Kun Qian to Cristiano Amon, Sanjay Mehta,
                                                                                                                                                                                          Cristiano Amon; Eric Reifschneider;
   CX5592        CX5592           Q2017MDL1_02923801   Q2017MDL1_02923802       Murthy Renduchintala, et al. re: attorney client       1/24/2013        Kun Qian          Qualcomm
                                                                                                                                                                                                  Steven Mollenkopf;
                                                                                        privileged information - Lenovo
                                                                                                                                                                                          Derek Aberle; Steve Altman; Fabian
   CX5612        CX5612           Q2017MDL1_02927374   Q2017MDL1_02927378                                                              5/27/2013                          Qualcomm            Gonell; Eric Reifschneider;
                                                                                                                                                                                                Qualcomm Executives
                                                                             Email from Fabian Gonell to Amy Olsen re: fwd: Sony
                                                                             Mobile w/Attach:                                                                                              Derek Aberle; Fabian Gonell; Eric
   CX5620        CX5620           Q2017MDL1_02322233   Q2017MDL1_02322338                                                              5/30/2013      Fabian Gonell       Qualcomm
                                                                                                                                                                                          Reifschneider; Qualcomm Executives

                                                                             Email from Derek Aberle to Abbaseh Samimi re: fwd:                                                            Derek Aberle; Steve Altman; Louis
   CX5703        CX5703            Q2014FTC04152699     Q2014FTC04152702                                                               6/18/2004      Derek Aberle        Qualcomm
                                                                                                                                                                                                Lupin; Michael Hartogs
                                                                             Email from James Lederer to Steven Mollenkopf re:
   CX5705        CX5705           Q2017MDL1_02910685   Q2017MDL1_02910686                                                              5/20/2010     James Lederer        Qualcomm          Steven Mollenkopf; Derek Aberle
                                                                                        R M slides for Mike L meeting
                                                                             Email from Sanjay Mehta to James Lederer re                                                                  Derek Aberle, Steve Altman, Michael
   CX5708        CX5708            Q2014FTC03840036     Q2014FTC03840037                                                               11/1/2006      Sanjay Mehta        Qualcomm
                                                                                                                                                                                                 Hartogs, Louis Lupin
                                                                              Email from William Wyatt to Sanjay Mehta, Akash
                                                                              Palkhiwala, and Marc McCloskey re: QCT strategic                                                            Cristiano Amon, Steven Mollenkopf,
   CX5731        CX5731            Q2014FTC04696814     Q2014FTC04696820                                                               6/16/2013      William Wyatt       Qualcomm
                                                                                plans financials w/Attach: Response to Steve's                                                                       William Wyatt
                                                                                                   points.pptx
                                                                             Email from William Wyatt to Marc McCloskey re: fwd:
                                                                                       last round - impact to fy13 budget (prelim) +                                                      Cristiano Amon, Steven Mollenkopf,
   CX5739        CX5739           Q2017MDL1_00382998   Q2017MDL1_00383002                                                               1/9/2013      William Wyatt       Qualcomm
                                                                                vs strat plan for 14 and 15 w/Attach:                                                                                William Wyatt
                                                                                              Update_v6 0 (3).pptx
                                                                             Email from William Wyatt to Kevin Frizzell, Alex Tobi,
   CX5760        CX5760           Q2017MDL1_02552403   Q2017MDL1_02552404   and Edward Burke re: MTK pricing deck w/Attach: MTK        2/29/2012      William Wyatt       Qualcomm                   William Wyatt
                                                                                      March 2012 Pricing Discussion pptx
                                                                             Email from William Wyatt to Sanjay Mehta, Taylor
   CX5767        CX5767            Q2014FTC04721804     Q2014FTC04721807                                                               6/19/2015      William Wyatt       Qualcomm                   William Wyatt
                                                                            Cabaniss, Jiten Bhatt, et al. re: read this - what if
                                                                            Email from Shahin Farahani to Shahin Farahani, Kedar
   CX5785        CX5785            Q2014FTC03955007     Q2014FTC03955009     Kondap, Katie Arner, et al. re: potential new strategy    2/23/2016    Shahin Farahani       Qualcomm         Steven Mollenkopf, William Wyatt
                                                                                 for MSM8909 w/Attach: 8909 Scenario.xlsx
                                                                                         Email from William Wyatt to
                                                                              Mauricio Lopez-Hodoyan, Cristiano Amon, Murthy
   CX5793        CX5793            Q2014FTC03959858     Q2014FTC03959860                                                               10/3/2015      William Wyatt       Qualcomm           Cristiano Amon, William Wyatt
                                                                              Renduchintala, et al. re:          action item: QCT
                                                                               share analysis w/Attach: QCT ASP Impact.pptx
                                                                             Email from William Wyatt to Cristiano Amon, Akash
                                                                             Palkhiwala, Alex Katouzian, et al. re: fwd: 8909 deal
   CX5798        CX5798           Q2017MDL1_03349609   Q2017MDL1_03349611                                                              5/16/2016      William Wyatt       Qualcomm           Cristiano Amon, William Wyatt
                                                                              w/Attach: 5_13_16 Low end program review with
                                                                                                 George.pptx




5:17-cv-220-LHK-NMC          "Qualcomm Executives" includes officers, directors, and other employees with knowledge of the document                                                                              8 of 19
                                             Case 5:17-cv-00220-LHK Document 1063-4 Filed 12/31/18 Page 9 of 19
REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED                                FTC Exhibit List

  Trial Ex. #   Depo Ex. #           Bates - Begin         Bates - End                            Description                             Date          Author(s)        Producing Party       The Sponsoring Witnesses
                                                                                                                                                                                            Derek Aberle, Cristiano Amon, Paul
                                                                            Email from William Wyatt to Sanjay Mehta re: LTE-U ->
   CX5800        CX5800           Q2017MDL1_03362131   Q2017MDL1_03362133                                                               8/31/2015      William Wyatt       Qualcomm         Jacobs, Steven Mollenkopf, William
                                                                                                    risks
                                                                                                                                                                                                           Wyatt
                                                                             Email from Hank Robinson to Hank Robinson, Derek                                                                Derek Aberle, Steven Mollenkopf,
   CX5802        CX5802            Q2014FTC03849552     Q2014FTC03849555                                                                7/19/2010     Hank Robinson        Qualcomm
                                                                              Aberle, Steven Mollenkopf, et al. re: new proposal                                                                      William Wyatt
                                                                              Email from Jeremy Blair to Sanjay Mehta, William
   CX5809        CX5809           Q2017MDL1_01132946   Q2017MDL1_01132947    Wyatt, Sean Zanderson, et al. re: 11/23/09 draft PRC       11/24/2009     Jeremy Blair        Qualcomm                   William Wyatt
                                                                              minutes w/Attach: PRC MM 112309_DRAFT.pptx
                                                                               Email from Matthew Grob to David Wise, Steven
                                                                                                                                                                                              Derek Aberle, Cristiano Amon,
   CX5913        CX5913            QNDCAL00812571       QNDCAL00812573         Mollenkopf, and exc re: exc mtg today w/Attach:          4/20/2015     Matthew Grob         Qualcomm
                                                                                                                                                                                              Steven Mollenkopf, David Wise
                                                                              Pentari FY15 Strat Plan (post review update) pptx
                                                                             Email from Kathleen Young to Derek Aberle re: mtg.
                                                                                                                                                                                            Derek Aberle, Paul Jacobs, Steven
   CX5952        CX5952           Q2017MDL1_02688355   Q2017MDL1_02688794       materials attached. w/Attach: 08.13.15 Special          8/13/2015     Kathleen Young       Qualcomm
                                                                                                                                                                                            Mollenkopf; Qualcomm Executives
                                                                                       Committee Mtg_Final, complete.pdf
                                                                             Email from David Wise to Alex Rogers, Roger Martin,
                                                                             David Cianflone, et al. re:         Modem Licensing
   CX5953        CX5953            Q2014FTC03584363     Q2014FTC03584364                                                                12/15/2015      David Wise         Qualcomm              Alex Rogers, David Wise
                                                                              Perspective - Draft v11 15.pptx w/Attach
                                                                              Modem Licensing Perspective - Draft v11 15.pptx
                                                                               Email from Keith Kressin to James Thompson re:                                                                 Cristiano Amon, Keith Kressin,
   CX6001        CX6001            Q2014FTC04802352     Q2014FTC04802354        company all hands help w/Attach: QCT Design             11/1/2015      Keith Kressin       Qualcomm             Steven Mollenkopf, James
                                                                                  Momentum All Hands - Oct 2015 rev 2.pptx                                                                              Thompson
                                                                              Email from Keith Kressin to Alex Katouzian re: fwd:
                                                                                                                                                                                              Cristiano Amon, Keith Kressin,
   CX6008        CX6008            Q2014FTC04873449     Q2014FTC04873450      strat plan -- slides to complete w/Attach: Roadmap         5/8/2017      Keith Kressin       Qualcomm
                                                                                                                                                                                                     Steven Mollenkopf,
                                                                                     Cadence and Costs rev 01 - 2017.pptx
                                                                              Email from Keith Kressin to Sanjay Mehta, William
                                                                                                                                                                                              Cristiano Amon, Keith Kressin,
                                                                              Wyatt, and Ziad Asghar re: fwd: auc comparisons
   CX6036        CX6036            QNDCAL01004583       QNDCAL01004586                                                                  9/17/2013      Keith Kressin       Qualcomm             Steven Mollenkopf, James
                                                                                w/Attach: AUC & perf Comparison across tiers
                                                                                                                                                                                                Thompson, William Wyatt
                                                                                                     Final pptx
                                                                                                                                                                                              Cristiano Amon, Keith Kressin,
                                                                                Qualcomm Presentation: QCT Chipset Product
   CX6055        CX6055           Q2017MDL1_00000212   Q2017MDL1_00000212                                                                3/2/2015                          Qualcomm             Steven Mollenkopf, James
                                                                                               Roadmaps
                                                                                                                                                                                                Thompson William Wyatt
                                                                            Email from Roger Martin to Ken Kaskoun and Jason
                                                                                                                                                                                            Derek Aberle, Lorenzo Casaccia,
                                                                            Kenagy re: fwd: 5G consortium working group: review
   CX6138        CX6138           Q2017MDL1_00950903   Q2017MDL1_00950906                                                               4/18/2015      Roger Martin        Qualcomm         Fabian Gonell, Eric Reifschneider,
                                                                             of workstreams - attorney client privileged w/Attach:
                                                                                                                                                                                                      David Wise
                                                                                    Tech_Input_5G_Consortium_v1.pptx
                                                                                                                                                                                              Derek Aberle, Cristiano Amon,
                                                                              Email from James Thompson to Cristiano Amon re:
   CX6250        CX6250            QNDCAL03133752       QNDCAL03133757                                                                   8/6/2016    James Thompson        Qualcomm         Fabian Gonell, Steven Mollenkopf,
                                                                                        RFFE MDSA and WIFI MDSA
                                                                                                                                                                                             Alex Rogers James Thompson
                                                                             Email from James Thompson to George Davis and
                                                                                                                                                                                           Cristiano Amon, Steven Mollenkopf,
   CX6311        CX6311            Q2014FTC04815247     Q2014FTC04815248     Murthy Renduchintala re: slides from today on QCT          10/2/2013    James Thompson        Qualcomm
                                                                                                                                                                                                    James Thompson
                                                                                opex w/Attach: OpEx control 10 1 13 r1.pptx
                                                                              Email from James Thompson to Sandeep Pandya,                                                                   Baaziz Achour, Cristiano Amon,
   CX6312        CX6312            QNDCAL04455114       QNDCAL04455120         Cristiano Amon, Baaziz Achour, et al. re: 9x22 or        10/3/2013    James Thompson        Qualcomm             Steven Mollenkopf, James
                                                                                9x25? - ***please read*** Apple meeting today                                                                    Thompson, William Wyatt
                                                                            Email from James Thompson to Steven Mollenkopf and                                                             Cristiano Amon, Steven Mollenkopf,
   CX6333        CX6333            QNDCAL03926397       QNDCAL03926398                                                                   8/4/2017    James Thompson        Qualcomm
                                                                                    Cristiano Amon Re: Samsung thoughts                                                                             James Thompson
                                                                              Email from Natalie Young to Steven Mollenkopf,                                                               Baaziz Achour, Cristiano Amon, Keith
   CX6334        CX6334            QNDCAL02589409       QNDCAL02589699      QCT.pc exec, Mark Barnett, et al. re: product council:      11/11/2011     Natalie Young       Qualcomm         Kressin, Steven Mollenkopf, James
                                                                                           Elan MDM9x25 PC2                                                                                 Thompson; Qualcomm Executives
                                                                             Email from Lorenzo Casaccia to Edward Tiedemann,
                                                                             Jr., Stein Lundby, Ananthapadmanabhan Kandhadai,
                                                                                                                                                                                            Baaziz Achour, Lorenzo Casaccia,
   CX6336        CX6336            QNDCAL00244983       QNDCAL00245010      et al. re: standards review task force - update w/Attach:    6/8/2009    Lorenzo Casaccia      Qualcomm
                                                                                                                                                                                                     Fabian Gonell
                                                                                ATT00001.htm; Standards_Task_Force - 3GPP
                                                                                                     input.pdf
                                                                               Email from Lorenzo Casaccia to Peter Gaal, Dino
                                                                                                                                                                                            Lorenzo Casaccia, Fabian Gonell,
   CX6373        CX6373            QNDCAL00286684       QNDCAL00286687       Flore, Etienne Chaponniere, et al. re: Ericsson tries to   3/22/2017    Lorenzo Casaccia      Qualcomm
                                                                                                                                                                                                     Alex Rogers
                                                                                    avoid patent war by publishing rates for 5G
                                                                                Email from Peter Carson to Peter Carson, Andy
                                                                               Oberst, Cristiano Amon, et al. re: review final draft                                                       Baaziz Achour, Cristiano Amon, Keith
   CX6381        CX6381            Q2014FTC03672180     Q2014FTC03672181                                                                 6/5/2010      Peter Carson        Qualcomm
                                                                               modem strat plan [latest draft attached] w/Attach:                                                              Kressin, Steven Mollenkopf
                                                                                        ModemStratPlan 7-June10 v5.pptx
                                                                                Email from Serge Willenegger to Keith Kressin,
                                                                                                                                                                                           Baaziz Achour, Cristiano Amon, Keith
   CX6393        CX6393            Q2014FTC04332009     Q2014FTC04332011     Pranesh Sinha, Andy Oberst, et al. re: core strat plan     5/28/2015    Serge Willenegger     Qualcomm
                                                                                                                                                                                               Kressin, Steven Mollenkopf
                                                                            review < MDM/modem w/Attach: Strat Plan MDM.pptx




5:17-cv-220-LHK-NMC          "Qualcomm Executives" includes officers, directors, and other employees with knowledge of the document                                                                               9 of 19
                                            Case 5:17-cv-00220-LHK Document 1063-4 Filed 12/31/18 Page 10 of 19
REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED                                FTC Exhibit List

  Trial Ex. #   Depo Ex. #           Bates - Begin         Bates - End                          Description                                Date           Author(s)        Producing Party      The Sponsoring Witnesses
                                                                            Email from Baaziz Achour to Pillappakkam Srinivas re:
   CX6407        CX6407            Q2014FTC03666092     Q2014FTC03666092    how can we be sure Samsung will not sell their solution      8/19/2015     Baaziz Achour         Qualcomm                  Baaziz Achour
                                                                                        to external customer <eom>
                                                                               Email from JungSheek Juhn to Marvin Blecker,
                                                                                                                                                                                                Derek Aberle, Marvin Blecker,
   CX6418        CX6418            Q2014FTC03375550     Q2014FTC03375555     oaktree@lge.com, Greg Cobb, et al. re:                      9/15/2003    JungSheek Juhn         Qualcomm
                                                                                                                                                                                                Michael Hartogs, Louis Lupin

                                                                             Email from Marvin Blecker to Derek Aberle, Michael                                                                 Derek Aberle, Marvin Blecker,
   CX6430        CX6430           Q2017MDL1_00414492   Q2017MDL1_00414495                                                                6/30/2011     Marvin Blecker        Qualcomm
                                                                            Hartogs, Roy Hoffinger, et al. re: Via meeting summary                                                              Michael Hartogs, Alex Rogers
                                                                              Email from Marvin Blecker to Roy Hoffinger, Derek                                                                Derek Aberle, Marvin Blecker,
   CX6436        CX6436           Q2017MDL1_00680740   Q2017MDL1_00680747                                                                1/13/2009     Marvin Blecker        Qualcomm
                                                                                   Aberle and Michael Hartogs re: Via #51                                                                      Michael Hartogs Paul Jacobs
                                                                             Transcript: Qcom - Qualcomm Inc. New York Analyst                                                               Derek Aberle, Paul Jacobs, Steven
   CX6439        CX6439            QNDCAL03941575       QNDCAL03941630                                                                   11/17/2010                          Qualcomm
                                                                                                  Meeting                                                                                               Mollenkopf
                                                                              Email from Derek Aberle to Marvin Blecker, Paul
                                                                                                                                                                                             Derek Aberle, Steve Altman, Michael
   CX6449        CX6449           Q2017MDL1_01457177   Q2017MDL1_01457184     Jacobs, Michael Hartogs, et al. re: assurances --           9/6/2006      Derek Aberle         Qualcomm
                                                                                                                                                                                              Hartogs, Paul Jacobs, Louis Lupin,
                                                                            confidential w/Attach:

                                                                            Email from Marvin Blecker to Genehyuk Choi, YS Cho,
                                                                                Haso Choi, et al. re:
   CX6469        CX6469            QNDCAL00668926       QNDCAL00668997                                                                    1/7/2002     Marvin Blecker        Qualcomm                   Derek Aberle



                                                                             Email from Marvin Blecker to Steve Altman, Sanjay                                                               Derek Aberle, Steve Altman, Marvin
   CX6477        CX6477           Q2017MDL1_01436915   Q2017MDL1_01436919   Jha, Don Rosenberg, et al. re: Huawei signed a 5year         7/20/2008     Marvin Blecker        Qualcomm          Blecker Michael Hartogs, Paul
                                                                            strategic partnership agreement with QC legal issues                                                                           Jacobs

                                                                            Email from Eric Reifschneider to Derek Aberle, Fabian
                                                                                                                                                                                              Derek Aberle, Fabian Gonell, Eric
   CX6488        CX6488           Q2017MDL1_00761422   Q2017MDL1_00761439   Gonell, and Marvin Blecker re: QGT royalty memo legal        5/18/2012    Eric Reifschneider     Qualcomm
                                                                                                                                                                                                      Reifschneider
                                                                            privilege w/Attach: QGT - FYE11 Transfer Pricing -.doc
                                                                            Email from Eric Reifschneider to Derek Aberle, Marvin
                                                                                                                                                                                              Derek Aberle, Fabian Gonell, Eric
   CX6491        CX6491           Q2017MDL1_01195524   Q2017MDL1_01195526    Blecker, Jeffrey Altman, et al. re: revised Qualcomm        11/20/2013   Eric Reifschneider     Qualcomm
                                                                                                                                                                                                      Reifschneider
                                                                                       strat fund proposal - confidential
                                                                            Email from Eric Reifschneider to Derek Aberle, Marvin                                                            Derek Aberle, Fabian Gonell, Steven
   CX6495        CX6495           Q2017MDL1_01517506   Q2017MDL1_01517507                                                                10/28/2012   Eric Reifschneider     Qualcomm
                                                                                        Blecker, Fabian Gonell, et al.                                                                         Mollenkopf, Eric Reifschneider
                                                                            Email to Derek Aberle re: fwd: preliminary meeting with                                                           Derek Aberle, Fabian Gonell, Eric
   CX6498        CX6498           Q2017MDL1_01736777   Q2017MDL1_01736777                                                                 4/9/2013    Eric Reifschneider     Qualcomm
                                                                                                      Huawei                                                                                          Reifschneider
                                                                               Email from Derek Aberle to Eric Reifschneider re:
   CX6500        CX6500           Q2017MDL1_01976383   Q2017MDL1_01976385                                                                8/25/2013    Eric Reifschneider     Qualcomm                 Eric Reifschneider
                                                                                       Yulong- privileged communications
                                                                                Email from Eric Reifschneider to Thomas Rouse,
                                                                              Jeffrey Altman, and Deborah Dwight re: Huawei call
   CX6508        CX6508           Q2017MDL1_02728478   Q2017MDL1_02728483                                                                7/26/2013    Eric Reifschneider     Qualcomm         Eric Reifschneider, Jeffrey Altman
                                                                             notes 7-25-13 w/Attach: Huawei Call Notes 7-25-13 +
                                                                                                     ER.docx
                                                                            Email from Eric Reifschneider to Derek Aberle; Steven
   CX6512        CX6512           Q2017MDL1_02821398   Q2017MDL1_02821400     Mollenkopf; George Davis; et al. re: China licensing       5/22/2015    Eric Reifschneider     Qualcomm                 Eric Reifschneider
                                                                                                      update
                                                                               Email from Eric Reifschneider to Derek Aberle and
   CX6516        CX6516           Q2017MDL1_02882885   Q2017MDL1_02882885                                                                 5/2/2013    Eric Reifschneider     Qualcomm          Eric Reifschneider; Derek Aberle
                                                                                       Marvin Blecker re: Oppo - privileged
                                                                            Email from Eric Reifschneider to Fabian Gonell, Derek                                                             Eric Reifschneider, Derek Aberle,
   CX6522        CX6522           Q2017MDL1_02910181   Q2017MDL1_02910186       Aberle, Don Rosenberg, et al. re: E divestiture of       2/23/2012    Eric Reifschneider     Qualcomm         Fabian Gonell, Michael Hartogs,
                                                                                                      SEMC                                                                                     Louis Lupin Steven Mollenkopf
                                                                             Email from Eric Reifschneider to Thomas Rouse and
   CX6528        CX6528            QNDCAL03524857       QNDCAL03524868       Deborah Dwight re: Huawei meeting notes w/Attach:           5/11/2013    Eric Reifschneider     Qualcomm                Eric Reifschneider;
                                                                                       Huawei meeting 5-10-13 + ER.docx
                                                                            Email from Eric Reifschneider to Cristiano Amon; Derek
   CX6530        CX6530            QNDCAL03525201       QNDCAL03525201      Aberle; Jeffrey Altman; et al. re: 3-mode device chipset      7/7/2015    Eric Reifschneider     Qualcomm                 Eric Reifschneider
                                                                                                    shipments
                                                                                Email from Eric Reifschneider to Thomas Rouse,
                                                                                                                                                                                              Eric Reifschneider, Fabian Gonell;
   CX6534        CX6534            QNDCAL03527861       QNDCAL03527865        Marvin Blecker, Fabian Gonell, et al. re: final draft of   10/20/2012   Eric Reifschneider     Qualcomm
                                                                                                                                                                                                         Derek Aberle
                                                                                   license agreement, and royalty credit letter
                                                                            Email from Eric Reifschneider to Jeffrey Altman, Fabian
   CX6544        CX6544            QNDCAL04021744       QNDCAL04021744      Gonell, and Deborah Dwight re: Huawei - confidential &       8/13/2014    Eric Reifschneider     Qualcomm         Eric Reifschneider, Fabian Gonell;
                                                                                                    privileged
                                                                                Email from Eric Reifschneider to Fabian Gonell,
                                                                                                                                                                                              Eric Reifschneider; Derek Aberle;
   CX6545        CX6545            QNDCAL04021775       QNDCAL04021775       Deborah Dwight, Derek Aberle, et al. re: Huawei and         7/12/2013    Eric Reifschneider     Qualcomm
                                                                                                                                                                                                Steve Altman; Fabian Gonell
                                                                                               FRAND - privileged




5:17-cv-220-LHK-NMC          "Qualcomm Executives" includes officers, directors, and other employees with knowledge of the document                                                                               10 of 19
                                            Case 5:17-cv-00220-LHK Document 1063-4 Filed 12/31/18 Page 11 of 19
REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED                                FTC Exhibit List

  Trial Ex. #   Depo Ex. #           Bates - Begin         Bates - End                            Description                             Date           Author(s)        Producing Party      The Sponsoring Witnesses
                                                                             Email from Eric Reifschneider to Derek Aberle, David
                                                                             Cianflone, Marvin Blecker, et al. re: draft strat plane
                                                                                                                                                                                             Eric Reifschneider; Fabian Gonell;
   CX6548        CX6548            QNDCAL04152600       QNDCAL04152601       slide - privileged w/Attach: Slide for QTL FY13 Strat       5/4/2012    Eric Reifschneider     Qualcomm
                                                                                                                                                                                                 Derek Aberle, Louis Lupin;
                                                                                  Plan - PRIVILEGED AND CONF DENTIAL
                                                                                                 DRAFT.PPTX
                                                                              Email from Luis Guerra to John Sun, Max Spurlock,
                                                                               Derek Aberle, et al. re: Via AP & sublicensee list
                                                                            September 2012 w/Attach:                                                                                         Jeffrey Altman; Mark Davis; Derek
   CX6552        CX6552           Q2017MDL1_01757748   Q2017MDL1_01757757                                                               11/13/2012      Luis Guerra         Qualcomm
                                                                                                                                                                                                          Aberle;


   CX6579        CX6579            QNDCAL04202953       QNDCAL04202954                Email draft re                                     9/5/2017                           Qualcomm                    Alex Rogers
                                                                            Email from Xuxin Cheng to Fabian Gonell, Liren Chen,
                                                                             Robert (Xiaopeng) An, et al. re: QC-HW discussions
   CX6587        CX6587            Q2014FTC03968020     Q2014FTC03968035                                                                 1/6/2017       Xuxin Cheng         Qualcomm             Fabian Gonell, Liren Chen
                                                                                  w/Attach: Response to Qualcomm feedback-
                                                                                                  20170106 pdf
                                                                               Email from Alex Rogers to Gaby Boy re: fwd: some
                                                                                 materials for our Wednesday dinner discussion
                                                                              w/Attach: 150729 QC LT China Strategy - Selected
   CX6594        CX6594            QNDCAL00711879       QNDCAL00711882                                                                  3/23/2016       Alex Rogers         Qualcomm             Derek Aberle; Alex Rogers
                                                                            slides for QTL (vSent).pptx; 160322 QTL - collection of
                                                                               relevant materials (vSent).pptx; 160322 QTL - one
                                                                                                pager (vSent).pptx
                                                                            Email from Marvin Blecker to Paul Jacobs, Louis Lupin,                                                            Paul Jacobs; Louis Lupin, Fabian
   CX6605        CX6605            QNDCAL04808594       QNDCAL04808597          and 'exc' re: scenarios for off site w/Attach:           5/6/2007      Marvin Blecker       Qualcomm          Gonell; Eric Reifschneider; Derek
                                                                                                Scenarios MBl.doc                                                                                  Aberle; Marvin Blecker
                                                                                                                                                                                             Alex Rogers; Derek Aberle, Steven
   CX6607        CX6607           Q2017MDL1_03165154   Q2017MDL1_03165297    Qualcomm Presentation: QTL Strat Plan FY17-FY21            6/15/2016                           Qualcomm
                                                                                                                                                                                             Mollenkopf, Qualcomm Executives
                                                                            Email from Derek Aberle to Steve Altman, Jing Wang,                                                             Derek Aberle; Steve Altman; Michael
   CX6658        CX6658           Q2017MDL1_01328429   Q2017MDL1_01328443                                                               4/16/2011      Derek Aberle         Qualcomm
                                                                             Paul Jacobs, et al. re: ZTE conf call - legal privilege                                                              Hartogs, Paul Jacobs
                                                                             Email from Paul Jacobs to Steve Altman and Michael                                                             Steve Altman; Michael Hartogs, Paul
   CX6663        CX6663           Q2017MDL1_01928893   Q2017MDL1_01928894                                                               4/20/2009       Paul Jacobs         Qualcomm
                                                                              Hartogs re: Intel meeting - attorney-client privileged                                                                      Jacobs
                                                                              Email from Michael Hartogs to Marvin Blecker and
   CX6665        CX6665           Q2017MDL1_02698175   Q2017MDL1_02698176    Derek Aberle re: fwd: off-site deck- first cut w/Attach:   5/29/2007     Michael Hartogs       Qualcomm           Derek Aberle; Michael Hartogs
                                                                                                   Discussion 2 ppt
                                                                             Email from Marvin Blecker to Gary Bornstein re: fwd:                                                           Irwin Jacobs; Derek Aberle; Michael
   CX6719        CX6719           Q2017MDL1_01167845   Q2017MDL1_01167847                                                               5/29/2011      Marvin Blecker       Qualcomm
                                                                                             strategic collaboration                                                                                      Hartogs
                                                                                                                                                                                              Derek Aberle, Steve Altman; Irwin
   CX6722        CX6722           Q2017MDL1_02875171   Q2017MDL1_02875172    Email from Steve Altman to Derek Aberle re: fwd: LG         1/9/2007      Steve Altman         Qualcomm
                                                                                                                                                                                                          Jacobs
                                                                              Email from Steve Altman to Marvin Blecker, Louis                                                               Irwin Jacobs; Steve Altman; Louis
   CX6729        CX6729           Q2017MDL5_12370426   Q2017MDL5_12370427                                                               8/24/2001      Steve Altman         Qualcomm
                                                                              Lupin, David Bush, et al. re: fwd: K.T.Lee's letter                                                                           Lupin
                                                                             Email from Derek Aberle to Roy Hoffinger, Michael
                                                                            Hartogs, Bill Sailer, et al. re: fwd: document subpoena                                                         Derek Aberle, Michael Hartogs; ChoH
   CX6774        CX6774           Q2017MDL1_01495685   Q2017MDL1_01495706                                                                3/3/2009      Derek Aberle         Qualcomm
                                                                              from KFTC w/Attach: 20090303-KFTC Letter.pdf;                                                                         (Hague testimony)
                                                                                          Requested_Documents.zip
                                                                            Email from Tim McDonough to Anand Chandrasekher,
   CX6785        CX6785           Q2017MDL1_01342560   Q2017MDL1_01342561    Fabian Gonell, Magnus Felke, et al. re:                    9/21/2012     Tim McDonough         Qualcomm            Derek Aberle; Fabian Gonell

                                                                            Email from Marvin Blecker to Eric Reifschneider, Steve
                                                                            Gardner, Fabian Gonell, et al. re: mtgrec_6135 July 27
   CX6786        CX6786           Q2017MDL1_02161040   Q2017MDL1_02161104                                                                8/9/2012      Marvin Blecker       Qualcomm         Eric Reifschneider, Fabian Gonell
                                                                            2012 v.1.doc w/Attach: MtgRec_6135 July 27 2012 v 1
                                                                                                + er + MB.doc
                                                                            ASICS Supply Agreement between Qualcomm and LG
   CX6803        CX6803           Q2017MDL1_02930610   Q2017MDL1_02930621                                                                9/1/2000                           Qualcomm
                                                                                           (Effective Sep. 1; 2000)
                                                                            Email from Marvin Blecker to Steve Harris, William Kim,
                                                                            and Jungsheek Juhn re:
                                                                                                                                                                                             Steve Altman; Louis Lupin; Derek
   CX6809        CX6809            Q2014FTC03370695     Q2014FTC03370718                                                                7/11/2004      Marvin Blecker       Qualcomm
                                                                                                                                                                                                 Aberle; Michael Hartogs


                                                                               Email from Steve Altman to Louis Lupin, Marvin
                                                                               Blecker, Derek Aberle, et al. re: final letter to LG                                                          Steve Altman; Louis Lupin; Derek
   CX6813        CX6813            Q2014FTC03419778     Q2014FTC03419781                                                                5/26/2004      Steve Altman         Qualcomm
                                                                              w/Attach: LGE Letter Response to SY Ham-05-11-                                                                     Aberle; Michael Hartogs
                                                                                                 04srac.doc
                                                                            Email from Yunhui Chae-Banks to Alex Rogers re: fwd:
                                                                                                                                                                                              Steve Altman; Louis Lupin; Alex
   CX6814        CX6814            Q2014FTC03923075     Q2014FTC03923097    documents w/Attach: LGE-Qualcomm Correspondence             10/27/2016   Yunhui Chae-Banks      Qualcomm
                                                                                                                                                                                              Rogers; ChoH (Hague testimony)
                                                                                      re WCDMA Dispute 10.19.2016.zip




5:17-cv-220-LHK-NMC          "Qualcomm Executives" includes officers, directors, and other employees with knowledge of the document                                                                              11 of 19
                                                Case 5:17-cv-00220-LHK Document 1063-4 Filed 12/31/18 Page 12 of 19
REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED                                    FTC Exhibit List

   Trial Ex. #    Depo Ex. #             Bates - Begin         Bates - End                           Description                             Date           Author(s)        Producing Party      The Sponsoring Witnesses
                                                                                  Letter from Steve Altman to Mun-hwa Park re:
                                                                                                                                                                                                  Steve Altman; ChoH (Hague
    CX6816          CX6816            Q2017MDL1_03171797   Q2017MDL1_03171817                                                               4/7/2004      Steve Altman         Qualcomm
                                                                                                                                                                                                           testimony)


                                                                                 Tax Department Memo from Lee Gilbert to Corporate
    CX6823          CX6823             QNDCAL01591412       QNDCAL01591423      Tax Files re: Qualcomm Global Trading, Inc -               6/15/2005       Lee Gilbert         Qualcomm        Louis Lupin; Qualcomm Executives

                                                                                 Email from Kathleen Young to Jay Rains, Doug Rein,                                                            Cristiano Amon; Steven Mollenkopf;
    CX6837          CX6837             QNDCAL04826172       QNDCAL04826312         and David Zuckerman re: October 5, 2015 board           9/30/2015     Kathleen Young        Qualcomm             Derek Aberle; David Wise;
                                                                                 package w/Attach: October 2015 Board Package.pdf                                                                     Qualcomm Executives
                                                                                  Email from Eric Koliander to Cristiano Amon, David
    CX6839          CX6839             QNDCAL02130467       QNDCAL02130469      Bush, Andy Black, et al. re           - CDMA interest -    5/29/2009      Eric Koliander       Qualcomm                  Cristiano Amon
                                                                                                       summary
                                                                                Email from Eric Koliander to Alex Katouzian, Cristiano
    CX6840          CX6840             QNDCAL00645531       QNDCAL00645533        Amon, James Lederer, et al. re:            finalize       8/3/2009      Eric Koliander       Qualcomm                  Cristiano Amon
                                                                                             MDM6600/MDM6200 pricing
                                                                                                                                                                                                Paul Jacobs; Steven Mollenkopf;
                                                                                  Email from Kathleen Young to George Davis re: for
    CX6845          CX6845             QNDCAL03250866       QNDCAL03251191                                                                 12/2/2015     Kathleen Young        Qualcomm        Derek Aberle; Cristiano Amon; David
                                                                                  reference w/Attach: Dec. 2015 QC Board Pkg..pdf
                                                                                                                                                                                                  Wise; Qualcomm Executives
                                                                                  Email from David Zuckerman to Steven Mollenkopf,
                                                                                 Paul Jacobs, Akash Palkhiwala, et al. re: Qualcomm
                                                                                Technologies, Inc. | board meeting materials (May 23,                                                          Cristiano Amon; Steven Mollenkopf,
    CX6846          CX6846             QNDCAL04840556       QNDCAL04840580                                                                 5/17/2017    David Zuckerman        Qualcomm
                                                                                   2017) -- privileged and confidential w/Attach: QTI                                                                     Paul Jacobs
                                                                                Board Meeting_052317_Final.pdf; QTI Notice of BOD
                                                                                          Meeting 5.23.17 dated 5.17.17.pdf
                                                                                   Email from Eric Reifschneider to David Cianflone,
                                                                                                                                                                                                Eric Reifschneider; Derek Aberle,
                                                                                   Jeffrey Altman, Matt Gettinger, et al. re: fwd: new
    CX6850          CX6850             Q2014FTC04185853     Q2014FTC04185863                                                               1/21/2014    Eric Reifschneider     Qualcomm          Cristiano Amon, Fabian Gonell;
                                                                                   Qualcomm proposal - confidential w/Attach: 3RD
                                                                                                                                                                                                          William Wyatt
                                                                                   PARTY 3G WHITE PAPER(FINAL)(04-12-13).pdf
                                                                                  Email from Steven Mollenkopf to Brian Modoff and
 CX6891_DavisG   CX6891_DavisG        Q2017MDL1_02696145   Q2017MDL1_02696154       Cristiano Amon re: JANA questions/comments             11/2/2015    Steven Mollenkopf      Qualcomm                   Paul Jacobs
                                                                                        w/Attach: Questions for Qcom Mgmt.pdf
                                                                                  Email from Kathleen Young to Loretta Gross, Derek
                                                                                    Aberle, David Wise, et al. re: 12 03.15 Special
                                                                                Committee Meeting w/Attach: 1_Special Committee on
                                                                                 Structure Invitees December 3 2015 pdf; 2_Meeting                                                             Derek Aberle, Paul Jacobs, Steven
    CX6894          CX6894             QNDCAL00140520       QNDCAL00140632       Agenda_ December 3, 2015.pdf; 3_Goldman Sachs,            12/3/2015     Kathleen Young        Qualcomm        Mollenkopf, David Wise; Qualcomm
                                                                                     Evercore Presentation pdf;                                                                                            Executives
                                                                                                     ; 5_Draft Investor Script.docx.pdf;
                                                                                  6_Draft Press Release.docx. pdf; 12 03.15 Special
                                                                                                 Committee Mtg. Pkg.pdf
                                                                                 Email from Sanjay Jha to James Lederer re: Huawei
    CX6946          CX6946            Q2017MDL6_00605267   Q2017MDL6_00605268                                                              2/20/2005       Sanjay Jha          Qualcomm                   Steve Altman
                                                                                                   requested datapoints
                                                                                 Email from Sanjay Jha to Don Schrock, David Bush,
    CX6962          CX6962             QNDCAL02804710       QNDCAL02804711                                                                 3/13/2003       Sanjay Jha          Qualcomm            Steve Altman, Irwin Jacobs
                                                                                        Johan Lodenius, et al. re: ASIC licenses
                                                                                   Email from Kathleen Young to Paul Jacobs, Irwin
                                                                                                                                                                                               Derek Aberle; Paul Jacobs; Steven
                                                                                   Jacobs, Barbara Alexander, et al. re: July 9, 2012
    CX6974          CX6974             QNDCAL01051173       QNDCAL01051353                                                                  7/4/2012     Kathleen Young        Qualcomm         Mollenkopf; Steve Altman; Irwin
                                                                                 board briefing materials w/Attach: July 9, 2012 Board
                                                                                                                                                                                                 Jacobs; Qualcomm Executives
                                                                                                          Pkg.pdf
                                                                                   Email from Steve Altman to Marvin Blecker, Louis
                                                                                                                                                                                               Steve Altman, Louis Lupin; Michael
    CX6979          CX6979            Q2017MDL5_04134260   Q2017MDL5_04134267        Lupin, Michael Hartogs, et al. re: fwd                 3/8/2005      Steve Altman         Qualcomm
                                                                                                                                                                                                    Hartogs; Derek Aberle;
                                                                                Email from Steve Altman to Don Schrock, Irwin Jacobs
    CX6981          CX6981            Q2017MDL5_12370432   Q2017MDL5_12370437                                                              8/24/2001      Steve Altman         Qualcomm            Steve Altman; Irwin Jacobs
                                                                                          and David Bush re: K.T. Lee's Letter
    CX6983          CX6983            Q2017MDL5_12372255   Q2017MDL5_12372258           Email from Steve Altman to Derek Aberle            4/22/2004      Steve Altman         Qualcomm            Steve Altman; Derek Aberle
                                                                                  Email from Steve Altman to Marvin Blecker re: fwd:
    CX6987          CX6987             QNDCAL04808593       QNDCAL04808593                                                                 5/11/2005      Steve Altman         Qualcomm                   Steve Altman
                                                                                               certain large company-more
                                                                                  Email from Sanjay Jha to Jonathan Weiser, James
                                                                                  Lederer, Andy Oberst, et al. re: fwd: attorney client                                                        Steve Altman Paul Jacobs; Steven
    CX6992          CX6992            Q2017MDL1_03368697   Q2017MDL1_03368689                                                              12/13/2007      Sanjay Jha          Qualcomm
                                                                                privileged        w/Attach         Discussion DRAFT_1                                                                     Mollenkopf
                                                                                                        11 08v8.ppt
                                                                                    Email from Derek Aberle to Paul Jacobs, Steven
                                                                                                                                                                                               Derek Aberle, Paul Jacobs; Steven
    CX6998          CX6998             QNDCAL01051354       QNDCAL01051355         Mollenkopf, Steve Altman, et al. re: QTL strat plan      7/2/2012      Derek Aberle         Qualcomm
                                                                                                                                                                                                   Mollenkopf; Steve Altman;
                                                                                  slides w/Attach: QTL FY13 Strat Plan BOD v2.pptx
                                                                                  Email from Irwin Jacobs to Rich Sulpizio and Steve
    CX7022          CX7022             QNDCAL04864688       QNDCAL04864689                                                                 1/13/1999      Irwin Jacobs         Qualcomm            Steve Altman; Irwin Jacobs
                                                                                          Altman re




5:17-cv-220-LHK-NMC              "Qualcomm Executives" includes officers, directors, and other employees with knowledge of the document                                                                            12 of 19
                                             Case 5:17-cv-00220-LHK Document 1063-4 Filed 12/31/18 Page 13 of 19
REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED                                 FTC Exhibit List

  Trial Ex. #    Depo Ex. #           Bates - Begin         Bates - End                           Description                               Date           Author(s)      Producing Party      The Sponsoring Witnesses
 CX7024_Amon    CX7024_Amon        Q2017MDL1_02704177   Q2017MDL1_02704182             Handwritten notes: Cristiano Amon                  12/7/2015     Cristiano Amon       Qualcomm                Cristiano Amon
                                                                              Email from Steve Altman to Don Rosenberg and Paul
   CX7035         CX7035           Q2017MDL1_02697467   Q2017MDL1_02697467                                                                2/27/2008      Steve Altman       Qualcomm            Steve Altman; Paul Jacobs
                                                                                          Jacobs re:       discussion

   CX7041         CX7041            Q2014FTC03399394     Q2014FTC03399394                                                                 10/21/2005                        Qualcomm                   Paul Jacobs


                                                                             Email from Kathleen Young to 'qcbod' and Doug Rein                                                             Paul Jacobs; Derek Aberle; Michael
   CX7042         CX7042            Q2014FTC03592698     Q2014FTC03592699      re: meeting materials (10/06/06 special QC board           10/6/2006     Kathleen Young      Qualcomm        Hartogs; David Wise; Irwin Jacobs;
                                                                             meeting) w/Attach:                                                                                                    Qualcomm Executives
                                                                                Email from Steve Altman to Paul Jacobs re: fwd:                                                              Steve Altman; Derek Aberle; Paul
   CX7054         CX7054           Q2017MDL1_01442546   Q2017MDL1_01442549                                                                10/28/2009     Steve Altman       Qualcomm
                                                                                                     proposal                                                                                            Jacobs
                                                                             Email from David Wise to Steven Mollenkopf, Cristiano
                                                                                                                                                                                              Derek Aberle; Cristiano Amon;
   CX7067         CX7067           Q2017MDL1_02695888   Q2017MDL1_02695893   Amon, and Derek Aberle re:               Board Materials -   10/18/2015     David Wise         Qualcomm
                                                                                                                                                                                              Steven Mollenkopf; David Wise
                                                                                                       Draft
                                                                              Email from Marvin Blecker to Steve Altman and Derek
   CX7105         CX7105           Q2017MDL1_01469241   Q2017MDL1_01469245                                                                1/30/2007     Marvin Blecker      Qualcomm           Derek Aberle; Steve Altman;
                                                                                            Aberle re: new obstacles
                                                                             Email from Priscilla Srbu to Derek Aberle, Alex Rogers,
                                                                                David Cianflone, et al. re: draft strat plan & board                                                         Derek Aberle; Fabian Gonell; Alex
   CX7122         CX7122            QNDCAL04194194       QNDCAL04194364                                                                   6/22/2017      Priscilla Srbu     Qualcomm
                                                                              decks w/Attach: Board Deck_062117 Draft pptx; QTL                                                               Rogers; Qualcomm Executives
                                                                                       Strat Plan 2018-2022_062117 pptx
                                                                                Email from John Sinnott to Alex Rogers re: QTL
                                                                                                                                                                                             Derek Aberle, Steve Altman; Alex
   CX7125         CX7125            QNDCAL04198891       QNDCAL04198991      comments to investors w/Attach: Analyst Day Licensing        9/29/2017      John Sinnott       Qualcomm
                                                                                                                                                                                              Rogers; Qualcomm Executives
                                                                                       Biz Presentations 2005-2016.docx
   CX7128         CX7128           Q2017MDL1_00030823   Q2017MDL1_00030920   Presentation:                                                7/22/2015                         Qualcomm                  Fabian Gonell
   CX7141         CX7141            QNDCAL04935111       QNDCAL04935111        Email from Derek Aberle to Steve Altman re: Nokia          12/16/2004     Derek Aberle       Qualcomm            Derek Aberle; Steve Altman
                                                                             Email from Derek Aberle to Paul Jacobs re: fwd: Word
   CX7142         CX7142           QAPPCMSD02953730     QAPPCMSD02953736      doc w/Attach: 5 Year Key Deal Update_3 31 16 (No            5/10/2016      Derek Aberle       Qualcomm            Derek Aberle; Paul Jacobs
                                                                               Links) .pptx; DA Deal - without exhibits 5&6.docx
                                                                                 Email from Liren Chen to Derek Aberle and Alex
                                                                                                                                                                                             Derek Aberle; Alex Rogers; Liren
   CX7143         CX7143            QNDCAL04937515       QNDCAL04937547       Rogers re: QTL 5G work streams w/Attach: 5G QTL             8/12/2016       Liren Chen        Qualcomm
                                                                                                                                                                                                          Chen
                                                                                         Work Streams Proposal-v9 pptx
                                                                              Email from Steve Altman to Don Rosenberg re: fwd:
                                                                             attorney client privileged              w/Attach:                                                               Steve Altman; Paul Jacobs; David
   CX7200         CX7200           Q2017MDL1_02696440   Q2017MDL1_02696502                                                                10/15/2007     Steve Altman       Qualcomm
                                                                               Discussion_10.17 07_FNL.ppt;           ~Competitive                                                             Wise; Qualcomm Executives
                                                                                          Response 10.17.07 FNL doc
                                                                             Email from Paul Jacobs to Steve Altman re: TMO PR
   CX7224         CX7224           Q2017MDL1_01125900   Q2017MDL1_01125905                                                                7/16/2006      Paul Jacobs        Qualcomm            Paul Jacobs; Steve Altman
                                                                                               meet - 11th July 2006
                                                                              Email from Bill Keitel to Sanjay Jha re: Jan 11 board                                                         Paul Jacobs; Steve Altman; David
                                                                                       meeting w/Attach: Analysis & Prelim                                                                  Wise; James Thompson; Michael
   CX7234         CX7234            QNDCAL02797418       QNDCAL02797573                                                                   1/11/2008        Bill Keitel      Qualcomm
                                                                              Recommendation pdf; Appendices pdf; Lehman pdf;                                                                Hartogs; Derek Aberle; Steven
                                                                                                Morgan Stanley. pdf                                                                         Mollenkopf Qualcomm Executives
                                                                             Email from Warren Kneeshaw to George Davis re: faq                                                              Paul Jacobs; Steven Mollenkopf;
   CX7251         CX7251           QAPPCMSD01246292     QAPPCMSD01246308                                                                  12/15/2015   Warren Kneeshaw      Qualcomm
                                                                             w/Attach: Project      FAQ Final - 12 14 2015.docx                                                                        David Wise
                                                                                                                                                                                             Steven Mollenkopf; Paul Jacobs;
   CX7257         CX7257               CX7257-001           CX7257-148             Qualcomm 2017 Annual Report Form 10-K                  11/1/2017                           Public
                                                                                                                                                                                            Liren Chen; Qualcomm Executives
                                                                             Email from Paul Jacobs to Sanjay Jha w/Attach:
   CX7279         CX7279            QNDCAL04966103       QNDCAL04966118                                                                   7/28/2007      Paul Jacobs        Qualcomm        Paul Jacobs; Qualcomm Executives
                                                                                      Strat Comm Discussion 7.26 06pj.ppt
                                                                                Email from Louis Lupin to Marvin Blecker, Luke
                                                                                                                                                                                             Louis Lupin; Steve Altman; Derek
   CX7303         CX7303            Q2014FTC03370383     Q2014FTC03370384      Bonacci, Greg Cobb, et al. re: hop-on wireless test        10/4/2002      Louis Lupin        Qualcomm
                                                                                                                                                                                                 Aberle; Michael Hartogs
                                                                                                      market
                                                                                Email from Jeffrey Altman to Shou Wei Lam and
   CX7308         CX7308            Q2014FTC03475059     Q2014FTC03475061                                                                 12/14/2012    Jeffrey Altman      Qualcomm           Derek Aberle; Jeffrey Altman
                                                                                       Abbaseh Samimi re: fwd: follow-up
                                                                              Email from John Han to Rafael Steinhauser and Alex
                                                                                                                                                                                            Alex Rogers; Fabian Gonell; Jeffrey
   CX7409         CX7409            QNDCAL02988188       QNDCAL02988193      Rogers re: QTL - MWC meeting status **attorney client        5/26/2017       John Han          Qualcomm
                                                                                                                                                                                                          Altman
                                                                                              privilege** -- Positivo
                                                                             Email from Max Spurlock to Yunhui Chae-Banks, Kathy
                                                                              Smith, and Hal Hahn re:
   CX7412         CX7412            QNDCAL03539360       QNDCAL03539362                                                                    5/5/2011      Max Spurlock       Qualcomm                  Jeffrey Altman


                                                                             Email from Derek Aberle to Eric Reifschneider, Jeffrey
                                                                                                                                                                                             Derek Aberle; Eric Reifschneider;
   CX7423         CX7423            QNDCAL04936362       QNDCAL04936363       Altman, Deborah Dwight, and Fabian Gonell re: strat         4/11/2013      Derek Aberle       Qualcomm
                                                                                                                                                                                                     Jeffrey Altman
                                                                                                fund proposal




5:17-cv-220-LHK-NMC           "Qualcomm Executives" includes officers, directors, and other employees with knowledge of the document                                                                            13 of 19
                                            Case 5:17-cv-00220-LHK Document 1063-4 Filed 12/31/18 Page 14 of 19
REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED                                FTC Exhibit List

  Trial Ex. #   Depo Ex. #           Bates - Begin         Bates - End                           Description                              Date           Author(s)        Producing Party      The Sponsoring Witnesses
                                                                            Email from Matt Gettinger to Jeffrey Altman re: updated
   CX7433        CX7433           Q2017MDL1_01491089   Q2017MDL1_01491095                                                               3/18/2014     Matt Gettinger        Qualcomm                  Jeffrey Altman
                                                                             Email from Deborah Dwight to Jeffrey Altman re: fwd:
   CX7435        CX7435           Q2017MDL1_01974477   Q2017MDL1_01974478                                                               2/19/2014     Deborah Dwight        Qualcomm                  Jeffrey Altman
                                                                                         request teleconference call
                                                                              Email from Ming Ming Feng to Angela Williamson,
                                                                                Jeremy Blair, Abbaseh Samimi, et al. re: final
                                                                               accounting memo
   CX7556        CX7556            Q2014FTC03517560     Q2014FTC03517564                                                                7/24/2007     Ming Ming Feng        Qualcomm        Derek Aberle; Qualcomm Executives



                                                                             Email from Andy Oberst to Andy Oberst, 'exc', David                                                            Cristiano Amon;Steven Mollenkopf;
   CX7559        CX7559            Q2014FTC03599872     Q2014FTC03599873        Wise, et al. re: QCT strategic plan presentation        7/16/2008      Andy Oberst          Qualcomm         Irwin Jacobs; Paul Jacobs; David
                                                                                        w/Attach: SP-08 EXC final.ppt                                                                              Wise;James Thompson
                                                                             Email from Roel Dill to Larry Griffith, David Cianflone,
                                                                             Alex Rogers, et al. re: final accounting memo:                                                                     Alex Rogers; Fabian Gonell;
   CX7571        CX7571            Q2014FTC03977983     Q2014FTC03977988                                                                7/16/2016        Roel Dill          Qualcomm
                                                                                                                                                                                                   Qualcomm Executives


                                                                              Email from Taylor Cabaniss to Steven Mollenkopf,
                                                                            Akash Palkhiwala, and Cristiano Amon re: QCT budget                                                             Steven Mollenkopf; Cristiano Amon;
   CX7573        CX7573            Q2014FTC04072995     Q2014FTC04072997                                                                10/26/2016    Taylor Cabaniss       Qualcomm
                                                                                and units deck w/Attach: QCT FY17 Budget                                                                          Qualcomm Executives
                                                                            F NAL pptx; Strat Mkt Units _ FY17 Budget F NAL pptx
                                                                              Email from Steve Altman to Derek Aberle, Michael
                                                                                                                                                                                            Steve Altman; Derek Aberle; Michael
   CX7580        CX7580            Q2014FTC04842228     Q2014FTC04842229      Hartogs, and Louis Lupin re: fwd:                          9/2/2004      Steve Altman         Qualcomm
                                                                                                                                                                                                   Hartogs; Louis Lupin
                                                                                                           l
                                                                            Email from Mark Dragicevich to William Wyatt re: 8939
   CX7591        CX7591           Q2017MDL1_01404912   Q2017MDL1_01404913    8916 8909 FY15 budget impact analysis w/Attach:            12/11/2014   Mark Dragicevich       Qualcomm                   William Wyatt
                                                                             8939 8916 8909 Deck for Exec Review v8 (3).pptx
                                                                               Email from Steven Mollenkopf to James Lederer,
   CX7592        CX7592           Q2017MDL1_01955666   Q2017MDL1_01955668       Cristiano Amon, and Murthy Renduchintala re:            12/2/2012    Steven Mollenkopf      Qualcomm        Steven Mollenkopf; Cristiano Amon
                                                                                                 assumptions in FY13
                                                                                                                                                                                            Derek Aberle; Steve Altman; Michael
   CX7602        CX7602           Q2017MDL1_02942431   Q2017MDL1_02942431    Presentation: Technology Licensing: Market Trends          4/18/2007                           Qualcomm
                                                                                                                                                                                                    Hartogs; Louis Lupin
                                                                                                                                                                                              Derek Aberle; Steve Altman; Paul
   CX7603        CX7603           Q2017MDL1_02944115   Q2017MDL1_02944115    Presentation: Technology Licensing: Market Trends          4/29/2011                           Qualcomm
                                                                                                                                                                                                          Jacobs
                                                                                                                                                                                              Derek Aberle; Steve Altman; Paul
   CX7604        CX7604           Q2017MDL1_02944264   Q2017MDL1_02944264    Presentation: Technology Licensing: Market Trends          4/17/2013                           Qualcomm
                                                                                                                                                                                                          Jacobs
   CX7606        CX7606           Q2017MDL1_03031492   Q2017MDL1_03031492        Qualcomm Presentation: QCT Strategic Plan              5/24/2011                           Qualcomm         Steven Mollenkopf; Cristiano Amon
   CX7607        CX7607           Q2017MDL1_03031496   Q2017MDL1_03031496         Qualcomm Presentation: FY12 Strat Plan                6/11/2012                           Qualcomm         Steven Mollenkopf; Cristiano Amon
                                                                                                                                                                                              Steven Mollenkopf; Derek Aberle;
                                                                            Qualcomm Presentation: Technology Licensing: Market
   CX7617        CX7617           Q2017MDL1_03127051   Q2017MDL1_03127222                                                                4/9/2015                           Qualcomm         Eric Reifschneider; Fabian Gonell;
                                                                                                 Trends
                                                                                                                                                                                                   Qualcomm Executives
                                                                                                                                                                                              Derek Aberle; Steven Mollenkopf;
                                                                            Qualcomm Presentation: Technology Licensing: Market
   CX7618        CX7618           Q2017MDL1_03127921   Q2017MDL1_03128095                                                               7/15/2016                           Qualcomm            Alex Rogers; Fabian Gonell;
                                                                                                 Trends
                                                                                                                                                                                                   Qualcomm Executives
                                                                              Email from Sanjay Jha to Cristiano Amon, sj.staff,
   CX7624        CX7624           Q2017MDL5_07802830   Q2017MDL5_07802831      cdma.pm, et al. re: China Telecom CDMA plans             2/19/2008       Sanjay Jha          Qualcomm        Cristiano Amon; Steven Mollenkopf;
                                                                                                  approved!
                                                                              Email from Zena Blecker to Abbaseh Samimi and
                                                                                                                                                                                             Derek Aberle; Steven Mollenkopf;
   CX7629        CX7629           QAPPCMSD02139297     QAPPCMSD02139470     Yunyan Guo re: tech book through CY17Q1 w/Attach:           7/21/2017      Zena Blecker         Qualcomm
                                                                                                                                                                                            Alex Rogers; Qualcomm Executives
                                                                                        2017Q1 Tech book Final.zip
                                                                             Qualcomm Presentation: Strategy Pricing Review -
   CX7639        CX7639            QNDCAL01104282       QNDCAL01104282                                                                   6/1/2016                           Qualcomm        Cristiano Amon; Steven Mollenkopf
                                                                                               Low/Mid Focus
                                                                                                                                                                                            Steven Mollenkopf; Cristiano Amon;
   CX7644        CX7644           Q2017MDL1_03031501   Q2017MDL1_03031501                Presentation: QCT FY14 Strat                   6/10/2013                           Qualcomm
                                                                                                                                                                                                  Qualcomm Executives
                                                                            Letter from Louis Lupin to Susan Miller re: intellectual
   CX7648        CX7648           Q2017MDL1_00009588   Q2017MDL1_00009588      property rights on IMT-2000 radio transmission           6/25/1999       Louis Lupin         Qualcomm        Louis Lupin; Qualcomm Executives
                                                                                                  technologies
                                                                            Email from Eric Reifschneider to Derek Aberle re: draft
   CX7650        CX7650           Q2017MDL1_01206699   Q2017MDL1_01206705                                                               2/22/2012    Eric Reifschneider     Qualcomm          Eric Reifschneider; Derek Aberle
                                                                                              license agreement
                                                                                                                                                                                             Eric Reifschneider; Derek Aberle;
   CX7669        CX7669           Q2017MDL1_03048829   Q2017MDL1_03048845                                                               3/10/2008                           Qualcomm
                                                                                                                                                                                                   Qualcomm Executives




5:17-cv-220-LHK-NMC          "Qualcomm Executives" includes officers, directors, and other employees with knowledge of the document                                                                              14 of 19
                                            Case 5:17-cv-00220-LHK Document 1063-4 Filed 12/31/18 Page 15 of 19
REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED                               FTC Exhibit List

  Trial Ex. #   Depo Ex. #           Bates - Begin         Bates - End                         Description                              Date              Author(s)             Producing Party      The Sponsoring Witnesses
                                                                             Email from Derek Aberle to Scottie Yoo and William
                                                                             Kim re
   CX7692        CX7692            Q2014FTC03937507     Q2014FTC03937570                                                               5/9/2007         Derek Aberle              Qualcomm        Derek Aberle; Qualcomm Executives


                                                                            Email from Marvin Blecker to HT Cho, Peter Chou, M                                                                    Paul Jacobs; Steve Altman; Michael
   CX7786        CX7786            Q2014FTC03367248     Q2014FTC03367249                                                              12/15/2000       Marvin Blecker             Qualcomm
                                                                              Liang, et al. re: CDMA license agreement review                                                                                  Hartogs
                                                                            Email from Steve Altman to Jon Meyer, Steve Altman,                                                                    Steve Altman; Paul Jacobs; Irwin
   CX7799        CX7799            Q2014FTC03438266     Q2014FTC03438267                                                              2/23/2000         Steve Altman              Qualcomm
                                                                              Rich Sulpizio, Paul Jacobs,et al. re: discussions                                                                                 Jacobs
                                                                             Email from Enrico Salvatori to Jonathan Weiser and
   CX7824        CX7824            Q2014FTC04497009     Q2014FTC04497010                                                              2/23/2012        Enrico Salvatori           Qualcomm         Derek Aberle; Steven Mollenkopf
                                                                                           James Lederer re: urgent
                                                                            Email from Steve Altman to Jeff Jacobs re: update on
   CX7886        CX7886           Q2017MDL5_10141828   Q2017MDL5_10141831                                                             10/1/2004         Steve Altman              Qualcomm                  Steve Altman
                                                                                             6250 IOT with CMCC
                                                                              Email from Steven Mollenkopf to James Lederer,
   CX7910        CX7910            QNDCAL00413487       QNDCAL00413488        Cristiano Amon, Murthy Renduchintala, et al. re:         3/2/2013      Steven Mollenkopf            Qualcomm        Steven Mollenkopf; Cristiano Amon
                                                                                                    deals are done
                                                                              Email from Eric Reifschneider to Jonathan Weiser,
                                                                            Fabian Gonell, Amy Olsen, et al. re: fwd: Sony Mobile -                                                                Eric Reifschneider; Derek Aberle;
   CX7961        CX7961            QNDCAL05028762       QNDCAL05028768                                                                10/25/2012      Eric Reifschneider          Qualcomm
                                                                               privileged w/Attach: Sony Mobile Backlog 77714                                                                                Fabian Gonell
                                                                            10.13.12.xls; Sony Mobile Backlog 80715 10.13.12.xls

                                                                              Email from Steven Mollenkopf to Cristiano Amon,
   CX7968        CX7968           QAPPCMSD02659282     QAPPCMSD02659283     James Lederer, Jonathan Weiser, et al. re: **privileged   12/13/2012     Steven Mollenkopf            Qualcomm        Cristiano Amon; Steven Mollenkopf
                                                                               and confidential attorney client communication**
                                                                            Accounting Memo from Larry Griffith and Erin Polek to
   CX7988        CX7988           Q2017MDL1_03100642   Q2017MDL1_03100644    Corporate Accounting File re:                            8/10/2011    Larry Griffith; Erin Polek     Qualcomm        Derek Aberle; Qualcomm Executives

                                                                              Accounting Memo from Joyce Ford to Corporate
                                                                                                                                                                                                     Derek Aberle; Marvin Blecker;
   CX7991        CX7991            QNDCAL03960159       QNDCAL03960161         Accounting File re: Flarion acquisition - use of       8/12/2005          Joyce Ford               Qualcomm
                                                                                                                                                                                                           Michael Hartogs
                                                                              assumptions and probabilities in valuation (Draft)
                                                                             Qualcomm Presentation: China Long Term Strategy:
   CX8008        CX8008           Q2017MDL1_02652787   Q2017MDL1_02652802                                                             4/17/2015                                   Qualcomm                   Derek Aberle
                                                                                         'Big Moves' work stream
                                                                            Email from Sanjay Mehta to Jonathan Weiser, Steven
                                                                             Mollenkopf, James Lederer, et al. re    slides for
   CX8071        CX8071           Q2017MDL1_01067576   Q2017MDL1_01067577                                                             4/24/2013         Sanjay Mehta              Qualcomm        Steven Mollenkopf; Cristiano Amon;
                                                                            upcoming board meeting - privileged and confidential
                                                                              w/Attach:     Deal Summary Framework v1 ppt
                                                                            Email from William Wyatt to Jacob Magdaleno re: fwd:
   CX8082        CX8082           Q2017MDL1_01993021   Q2017MDL1_01993027                                                             3/13/2015         William Wyatt             Qualcomm        Cristiano Amon; Steven Mollenkopf
                                                                                         continuity of supply and SOW
                                                                              Email from Thomas Rouse to Eric Reifschneider,
                                                                             Joseph Lee, Matt Gettinger, et al. re: Sony meeting
   CX8090        CX8090           Q2017MDL1_02738814   Q2017MDL1_02738819                                                             12/10/2014       Thomas Rouse               Qualcomm                Eric Reifschneider
                                                                               notes -- attorney-client privileged w/Attach: Sony
                                                                                             Meeting 12-10-14 docx
                                                                              Email from Derek Aberle to Jim Cathey, Cristiano                                                                      Derek Aberle; Cristiano Amon;
   CX8116        CX8116           QAPPCMSD00949883     QAPPCMSD00949883                                                               3/15/2016         Derek Aberle              Qualcomm
                                                                                     Amon, Fabian Gonell, et al. re: HTC                                                                                   Fabian Gonell
                                                                            Email from Steve Altman to Woo Paik re: fwd: final LG                                                                    Steve Altman; Paul Jacobs;
   CX8117        CX8117            QNDCAL02123631       QNDCAL02123641                                                                12/16/2003        Steve Altman              Qualcomm
                                                                                      arb. request w/Attach: SFX3C5.pdf                                                                                Qualcomm Executives
                                                                               Email from Irwin Jacobs to Tony Thornley, Steve
                                                                                                                                                                                                   Paul Jacobs; Steve Altman; Irwin
   CX8118        CX8118            Q2014FTC04156839     Q2014FTC04156849     Altman, Louis Lupin, et al. re: our license agreement    2/23/2004          Irwin Jacobs             Qualcomm
                                                                                                                                                                                                               Jacobs
                                                                                        from web, courtesy of NeoPoint
                                                                              Email from Derek Aberle to Larry Griffith and David
                                                                            Cianflone re: accounting memos w/Attach: Q4 2011 2G
                                                                             to 3G Market Growth Memo - DRAFT_v3+dka docx;
   CX8121        CX8121           Q2017MDL1_00477921   Q2017MDL1_00477931        Q4 2011 Embedded Modules - DRAFT- 10-9-              10/10/2011        Derek Aberle              Qualcomm                   Derek Aberle
                                                                               11+dka.docx; QTL Annual License Amortization
                                                                            Review FY11 Draft 10-9-11+dka.docx;
                                                                                              Q4FY11) - Draft 10-9-11+dka.docx
                                                                                                                                                                                                  Derek Aberle, Alex Rogers; Fabian
   CX8126        CX8126               CX8126-001           CX8126-024            2016 TIA Intellectual Property Rights Policy         10/21/2016                                    Public
                                                                                                                                                                                                                Gonell
                                                                              2015 Operating Procedures for ATIS Forums and
   CX8127        CX8127           Q2017MDL1_00024028   Q2017MDL1_00024053                                                              3/1/2015                                   Qualcomm            Derek Aberle, Alex Rogers
                                                                                                 Committees
   CX8128        CX8128           Q2017MDL1_00025790   Q2017MDL1_00025797        2014 TIA Intellectual Property Rights Policy          5/1/2014                                   Qualcomm            Derek Aberle, Alex Rogers
                                                                               Letter from Thomas Rouse to Thomas Goode re:
                                                                               patent holder statement on behalf of Qualcomm                                                                          Derek Aberle, Alex Rogers;
   CX8144        CX8144           Q2017MDL2_00006366   Q2017MDL2_00006658                                                             7/23/2012        Thomas Rouse               Qualcomm
                                                                             Incorporated for ATIS input to Rec.Q.1741 8 (3GPP                                                                          Qualcomm Executives
                                                                                           Release 10 specifications)




5:17-cv-220-LHK-NMC          "Qualcomm Executives" includes officers, directors, and other employees with knowledge of the document                                                                                   15 of 19
                                            Case 5:17-cv-00220-LHK Document 1063-4 Filed 12/31/18 Page 16 of 19
REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED                                FTC Exhibit List

  Trial Ex. #   Depo Ex. #           Bates - Begin         Bates - End                            Description                             Date         Author(s)       Producing Party      The Sponsoring Witnesses
                                                                              Letter from Louis Lupin to Billie Zidek-Conner re:
                                                                               standard IS-95B, "mobile station-base station
   CX8152        CX8152           Q2017MDL1_00013626   Q2017MDL1_00013626                                                               7/10/1998      Louis Lupin       Qualcomm                   Louis Lupin
                                                                            compatibility standard for dual-mode spread spectrum
                                                                                                   systems"
                                                                             Email from Steve Altman to Louis Lupin and Marvin
   CX8177        CX8177            QNDCAL01422595       QNDCAL01422597                                                                  10/21/1999    Steve Altman       Qualcomm            Steve Altman; Louis Lupin
                                                                                             Blecker re: Intel/DSPC
                                                                             Email from Marvin Blecker to Derek Aberle, Michael                                                           Steve Altman; Louis Lupin; Derek
   CX8178        CX8178            Q2014FTC04057446     Q2014FTC04057461                                                                 6/9/2005    Marvin Blecker      Qualcomm
                                                                            Hartogs, Greg Cobb, et al. w/Attach: db QTL report.pdf                                                                    Aberle
                                                                               Email from Gaby Boy to Shawn Ambwani and Eric
                                                                                  Reifschneider re: presentation w/Attach: ER
   CX8181        CX8181           QAPPCMSD02321080     QAPPCMSD02321122                                                                 2/16/2013      Gaby Boy          Qualcomm                Eric Reifschneider
                                                                              Presentation - QTL Licensing and SEPs (Final - Feb
                                                                                                      15).pdf
                                                                               Email from Amy Berguson to Steve Altman, Derek
                                                                              Aberle, Aisha Williams, et al. re: final version of New
   CX8183        CX8183            QNDCAL05003905       QNDCAL05003908                                                                  11/14/2007   Amy Berguson        Qualcomm           Derek Aberle; Steve Altman
                                                                               York Slides w/Attach: NY Analyst Day_SA_11-14-
                                                                                                  07 vF NAL ppt
                                                                             Email from Michael Hartogs to Jennifer Vasta re: fwd:
                                                                            Ericsson argument w/Attach: Ericsson's Opposition to
                                                                            QC's Motion for Partial SJ.pdf: Ericsson's Response to
                                                                                                   QC's Reply in
   CX8185        CX8185           Q2017MDL1_01430889   Q2017MDL1_01431213                                                               4/10/2009    Michael Hartogs     Qualcomm           Fabian Gonell Steve Altman
                                                                            Support of its Motion for Partial SJ.pdf: QC's Answer to
                                                                             Ericsson's 3rd Amended Complaint pdf: QC's Motion
                                                                             for Partial SJ pdf; QC's Reply in Support of its Motion
                                                                                                 for Partial SJ pdf
                                                                               Email from Taylor Cabaniss to Steven Mollenkopf,
                                                                                Akash Palkhiwala, and Cristiano Amon re: QCT
                                                                                earnings call and budget financial & units decks
   CX8190        CX8190           QAPPCMSD03730556     QAPPCMSD03730559                                                                 10/26/2017   Taylor Cabaniss     Qualcomm        Steven Mollenkopf; Cristiano Amon
                                                                            w/Attach: FY18 Budget FINAL UNITS - QCT v6.0 pptx;
                                                                             QCT Earnings Call Q4 FY17.pptx; QCT FY18 Budget
                                                                                                     Deck.pptx
                                                                                                                                                                                         Steven Mollenkopf; Cristiano Amon;
   CX8191        CX8191            QNDCAL04505886       QNDCAL04506087             Board of Directors Meeting July 27, 2017             7/10/2017                        Qualcomm           James Thompson; Qualcomm
                                                                                                                                                                                                     Executives
                                                                              Email from Cindy Ping to Steven Mollenkopf, John
                                                                              Sinnott, George Davis, et al. re: SS- draft release /
                                                                                                                                                                                         Steven Mollenkopf; Fabian Gonell;
   CX8194        CX8194            QNDCAL04949635       QNDCAL04949654               privileged and confidential w/Attach:              1/13/2018      Cindy Ping        Qualcomm
                                                                                                                                                                                                  Alex Rogers
                                                                                   QTL_SSmessagingreactiveQA_v5 docx;
                                                                                       Qualcomm_Samsung_Draft6.docx
                                                                            Email from Patty Schaeffer to Steven Mollenkopf, Don
                                                                            Rosenberg, George Davis, et al. re: Q1 FY18 earnings
                                                                             / q&a prep w/Attach: FY18 Q1 R Earnings FAQ (v6
                                                                               CLEAN).docx; FY18 Q2 FAQ QCT_1.29.18.docx;
   CX8195        CX8195            QNDCAL04950697       QNDCAL04950782                                                                  1/30/2018    Patty Schaeffer     Qualcomm         Steven Mollenkopf; Paul Jacobs
                                                                                FY18 Q2 FAQ QCT_1.29.181 docx; Hot Topics
                                                                             FY18Q1 - Draft V2.docx Q1 FY18 George Script v11
                                                                                GSD Final edits Clean.docx; Q1FY18 SM script
                                                                                                   v9.docx
                                                                                                                                                                                         Steven Mollenkopf; Cristiano Amon;
   CX8196        CX8196            QNDCAL04971227       QNDCAL04971548             Board of Directors Meeting Dec. 4, 2017              12/4/2017                        Qualcomm           James Thompson; Qualcomm
                                                                                                                                                                                                     Executives
                                                                             Qualcomm Presentation: A Clear Roadmap for Value
   CX8197        CX8197               CX8197-001           CX8197-044                                                                   1/16/2018                          Public        Steven Mollenkopf; Cristiano Amon
                                                                                                      Creation
                                                                            Qualcomm Press Release: Qualcomm Sends Letter to
   CX8198        CX8198               CX8198-001           CX8198-013                                                                   1/16/2018                          Public               Steven Mollenkopf;
                                                                                Stockholders and Files Investor Presentation
                                                                            Email from Amy Olsen to Alex Rogers, Don Rosenberg,
                                                                              John Han, et al. re
   CX8200        CX8200            QNDCAL04878208       QNDCAL04878232                                                                  11/17/2017     Amy Olsen         Qualcomm        Alex Rogers; Qualcomm Executives
                                                                                                           Attach: FW: Letter from
                                                                                                     Qualcomm
                                                                              Email from Steve Altman to Irwin Jacobs and Rich
   CX8206        CX8206            Q2014FTC03372707     Q2014FTC03372707                                                                12/1/1998     Steve Altman       Qualcomm            Steve Altman; Irwin Jacobs
                                                                                   Sulpizio re: fwd: royalties vs. ASICs sales
                                                                                Email from Paul Jacobs to Derek Aberle, Don
                                                                                                                                                                                          Derek Aberle; Steve Altman; Paul
   CX8208        CX8208           Q2017MDL1_03368176   Q2017MDL1_03368180   Rosenberg, Steve Altman, et al. re: Samsung meeting--        8/9/2008     Paul Jacobs        Qualcomm
                                                                                                                                                                                                      Jacobs
                                                                                         legal privileged communication
                                                                               Email from Steve Altman to Sanjay Mehta, Derek
   CX8209        CX8209            QNDCAL00407244       QNDCAL00407244         Aberle, David Bush, et al. re:                           8/25/2006     Steve Altman       Qualcomm           Steve Altman; Derek Aberle




5:17-cv-220-LHK-NMC          "Qualcomm Executives" includes officers, directors, and other employees with knowledge of the document                                                                          16 of 19
                                                          Case 5:17-cv-00220-LHK Document 1063-4 Filed 12/31/18 Page 17 of 19
REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED                                              FTC Exhibit List

  Trial Ex. #         Depo Ex. #                   Bates - Begin         Bates - End                            Description                            Date              Author(s)         Producing Party       The Sponsoring Witnesses
                                                                                              Email from Eric Reifschneider to Fabian Gonell,
                                                                                           Thomas Rouse, Deborah Dwight, et al. re                                                                             Eric Reifschneider; Derek Aberle;
   CX8211               CX8211                   QNDCAL04849610       QNDCAL04849617                                                                 11/15/2013      Eric Reifschneider      Qualcomm
                                                                                                                  privileged w/Attach:                                                                                   Fabian Gonell
                                                                                                                                   t
                                                                                           Email from Steven Mollenkopf to Michelle Sterling re:
   CX8213               CX8213                  QAPPCMSD06819284     QAPPCMSD06819288                                                                 3/7/2016       Steven Mollenkopf       Qualcomm         Derek Aberle; Steven Mollenkopf;
                                                                                                            tonight's discussion
                                                                                            Email from Marvin Blecker to Steve Altman re: letter
   CX8214               CX8214                   Q2014FTC03369840     Q2014FTC03369843      sent to LGE in May, attached w/Attach: Sung-Yong         6/10/2002        Marvin Blecker         Qualcomm                   Steve Altman
                                                                                                             Kang 5-16-02.doc
                                                                                                                                                                                                             Cristiano Amon, Derek Aberle, Irwin
                                                                                          Compilation of Qualcomm Responses to Federal Trade                                                                    Jacobs, Paul Jacobs, Steven
   CX8215               CX8215                      CX8215-001           CX8215-512                                                                   Various                                Qualcomm
                                                                                               Commission's Civil Investigative Demands                                                                      Mollenkopf, David Wise; Qualcomm
                                                                                                                                                                                                                         Executives
                                                                                           Email from James Thompson to Steven Mollenkopf,
                                                                                           Murthy Renduchintala, and Cristiano Amon re: opex                                                                 Cristiano Amon; Steven Mollenkopf;
   CX8233               CX8233                   Q2014FTC04801440     Q2014FTC04801441                                                                4/7/2015       James Thompson          Qualcomm
                                                                                            analysis 4_6_15 r1.pptx w/Attach: Opex analysis                                                                           James Thompson
                                                                                                            4 6 15 r1 pptx
                                                                                                                                                                                                             Derek Aberle, Cristiano Amon, Keith
                                                                                             Qualcomm Presentation: QMC Chipset Product
   CX8234               CX8234                  Q2017MDL1_00000099   Q2017MDL1_00000099                                                               1/3/2013                               Qualcomm          Kressin, Steven Mollenkopf, Eric
                                                                                                            Roadmaps
                                                                                                                                                                                                                  Reifschneider, William Wyatt
                                                                                           Email from Andy Oberst to 'exc,' Steven Mollenkopf,                                                                Steven Mollenkopf; Keith Kressin;
   CX8236               CX8236                  QAPPCMSD00510555     QAPPCMSD00510556     James Lederer, et al. re: QCT strategic plan w/Attach:      6/9/2012         Andy Oberst           Qualcomm        Cristiano Amon; Derek Aberle; James
                                                                                                    QCT strategy 2012 Final EXC.potx                                                                                      Thompson
                                                                                          Email from John Choi to Don Rosenberg, Mark Snyder,                                                                 Derek Aberle, Cristiano Amon, Paul
   CX8239               CX8239                  QAPPCMSD09925309     QAPPCMSD09925338     Chris Longman, et al. re: fwd       : follow up items --   12/27/2016          John Choi           Qualcomm            Jacobs, Steven Mollenkopf;
                                                                                          privileged w/Attach: Press-release-161228-t02-all docx                                                                    Qualcomm Executives
                                                                                           Japan Fair Trade Commission Press Release: Cease                                                                   Derek Aberle, Cristiano Amon, Paul
   CX8243               CX8243                      CX8243-001           CX8243-004                                                                  9/30/2009    pan Fair Trade Commiss       Public
                                                                                                  and Desist Order against Qualcomm Inc.                                                                          Jacobs, Steven Mollenkopf
                                                                                          Email from Greg Cobb to Derek Aberle, Jeffrey Altman,
   CX8251               CX8251                   QNDCAL03321989       QNDCAL03321990                                                                 10/20/2006         Greg Cobb            Qualcomm                   Derek Aberle
                                                                                                        Louis Lupin et al. re: Sagem
                                                                                             Email from Aisha Williams to Stein Lundby, Roger
   CX8253               CX8253                  QAPPCMSD02256945     QAPPCMSD02256946        Martin, Alex Rogers, et al. re: Master List Update      8/25/2011        Aisha Williams         Qualcomm           Derek Aberle; Michael Hartogs
                                                                                                 w/Attach: Master Lic List 2011-08-24 xlsx
                                                                                          Email from Katie Arner to William Wyatt re: 8917_8940
   CX8254               CX8254                   Q2014FTC04599055     Q2014FTC04599056       Pricing Strategy (003).pptx w/Attach: 8917_8940          6/2/2016          Katie Arner          Qualcomm           Cristiano Amon, William Wyatt
                                                                                                         Pricing Strategy (003) pptx
                                                                                           Email from Savi Soin to Cristiano Amon re: QCT strat
                                                                                                                                                                                                                 Cristiano Amon; Qualcomm
   CX8256        Amon Apple Exhibit 3            Q2014FTC04073554     Q2014FTC04073555         plan decks w/Attach: QCT_Stratplan_June 14             7/3/2016           Savi Soin           Qualcomm
                                                                                                                                                                                                                          Executives
                                                                                                   2016_Final Presented wo backup.pptx
                                                                                          Email from Sanjay Mehta to Cristiano Amon and James
   CX8257        Amon Apple Exhibit 7            Q2014FTC03869031     Q2014FTC03869032                                                               10/24/2008        Sanjay Mehta          Qualcomm                  Cristiano Amon
                                                                                                    Lederer re: CDMA vs UMTS pricing
                                                                                             Email from Paul Jacobs to Steve Altman, Marvin                                                                   Steve Altman, Marvin Blecker, Paul
   CX8260        Blecker Apple Exhibit 6         Q2014FTC03520714     Q2014FTC03520715                                                               12/8/2006        Marvin Blecker         Qualcomm
                                                                                           Blecker, Sanjay Jha, et al. re: Apple ipod-phone deal                                                                           Jacobs
                                                                                            Email from Victoria Chen to Phil Fries re: Following
                                                                                               up....today's presentation, follow up call to be
   CX8261         Chen Apple Exhibit 2           QNDCAL03583789       QNDCAL03583790                                                                 2/28/2008         Victoria Chen         Qualcomm                    Tony Blevins
                                                                                                scheduled w/Attach              MDSA issues
                                                                                                             (022108vc)v21.ppt
                                                                                          Qualcomm Presentation: Standards, SEPs, Licensing,                                                                   Liren Chen, Alex Rogers, Fabian
   CX8262       ChenL Apple Exhibit 12          QAPPCMSD07412973     QAPPCMSD07413052                                                                 9/6/2016                               Qualcomm
                                                                                                      and Litigation in the ICT Industry                                                                        Gonell; Qualcomm Executives
                                                                                            Email from David Wise to Steven Mollenkopf, Derek
                                                                                              Aberle, Paul Jacobs, et al. re: Ed Tiedemann's
                                                                                              Revisions to Bullets - privileged and confidential                                                              Derek Aberle; Cristiano Amon; Paul
   CX8263        DavisG Apple Exhibit 6         Q2017MDL1_02688236   Q2017MDL1_02688248                                                               9/8/2015          David Wise           Qualcomm
                                                                                              w/Attach:           Board Committee Regulatory                                                                      Jacobs; Steven Mollenkopf
                                                                                            Discussion FINAL.docx;              Board Committee
                                                                                                         Standards Discussion.docx
                                                                                            Email from Marvin Blecker to Paul Jacobs, Michael                                                                Michael Hartogs; Paul Jacobs; Derek
   CX8265       Hartogs Apple Exhibit 4         Q2017MDL1_02924841   Q2017MDL1_02924845                                                              12/30/2006       Marvin Blecker         Qualcomm
                                                                                                    Hartogs and Steve Altman re: Apple                                                                              Aberle Steve Altman
                                                                                             Conference Call Transcript: Q4 2005 Qualcomm
   CX8266       JacobsP Apple Exhibit 1         Q2017MDL5_05759950   Q2017MDL5_05759965                                                              11/2/2005                               Qualcomm         Steve Altman; AberlD; Paul Jacobs
                                                                                                                Earnings Call
                                                                                                                                                                                                              Paul Jacobs; Derek Aberle; Steve
                                                                                          Email from Marvin Blecker to Paul Jacobs, Sanjay Jha,                                                                Altman; Michael Hartogs; Irwin
   CX8267       JacobsP Apple Exhibit 25        QAPPCMSD00432506     QAPPCMSD00432506                                                                2/22/2008        Marvin Blecker         Qualcomm
                                                                                            Steven Mollenkopf, et. al. re:                                                                                    Jacobs; Paul Jacobs; Sanjay Jha;
                                                                                                                                                                                                                     Steven Mollenkopf
                                                                                             Email from Keith Kressin to Ron Tessitore re: it's
   CX8268       Kressin Apple Exhibit 10         Q2014FTC04860918     Q2014FTC04860921                                                               8/31/2010         Keith Kressin         Qualcomm                   Keith Kressin
                                                                                            official: Intel to acquire Infineon Wireless Solutions




5:17-cv-220-LHK-NMC                        "Qualcomm Executives" includes officers, directors, and other employees with knowledge of the document                                                                                 17 of 19
                                                          Case 5:17-cv-00220-LHK Document 1063-4 Filed 12/31/18 Page 18 of 19
REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED                                              FTC Exhibit List

  Trial Ex. #         Depo Ex. #                   Bates - Begin         Bates - End                            Description                            Date          Author(s)        Producing Party      The Sponsoring Witnesses
                                                                                           Email from James Lederer to Steven Mollenkopf re:
   CX8269       Lederer Apple Exhibit 17        Q2017MDL1_02924861   Q2017MDL1_02924862                                                              11/30/2010    James Lederer        Qualcomm         Steven Mollenkopf; Steve Altman
                                                                                                      fwd:              legal privilege
                                                                                            Email from Steven Mollenkopf to Paul Jacobs re:
                Mollenkopf Apple Exhibit
   CX8270                                       QAPPCMSD00697077     QAPPCMSD00697082                 - latest product outlook (tablet/phone) -      12/27/2012   Steven Mollenkopf     Qualcomm          Steven Mollenkopf; Paul Jacobs
                          15
                                                                                                            competitive updates
                Mollenkopf Apple Exhibit                                                  Email from Derek Aberle to Steven Mollenkopf re: new                                                           Steven Mollenkopf; Derek Aberle;
   CX8271                                       QAPPCMSD02616059     QAPPCMSD02616060                                                                 1/9/2013      Derek Aberle        Qualcomm
                          18                                                                                        offer                                                                                        Jeffrey Williams
                                                                                           Letter from Jeffrey Ju to Fabian Gonell re: FRAND                                                             Fabian Gonell; Eric Reifschneider;
   CX8272               PX100                   Q2017MDL1_01205317   Q2017MDL1_01205318                                                               3/4/2013       Jeffrey Ju         Qualcomm
                                                                                                                  license                                                                                  Derek Aberle; Marvin Blecker;
                                                                                           Letter from Jeffrey Ju to Fabian Gonell re: FRAND
   CX8273               PX102                   Q2017MDL1_01602693   Q2017MDL1_01602693                                                              3/19/2013       Jeffrey Ju         Qualcomm                   Fabian Gonell
                                                                                                                  license
                                                                                                                                                                                                         Eric Reifschneider; Fabian Gonell;
                                                                                          Email from Don Rosenberg to Eric Reifschneider, Alex
   CX8274               PX104                    QNDCAL03535778       QNDCAL03535780                                                                 5/10/2013     Don Rosenberg        Qualcomm         Steve Altman; Alex Rogers; Derek
                                                                                          Rogers, Roy Hoffinger, et al. re: Mediatek - privileged
                                                                                                                                                                                                                      Aberle;
                                                                                          Email from Cristiano Amon to James Lederer, Sandeep
                                                                                               Pandya, Steven Mollenkopf, et al. re: additional
   CX8275               PX111                    Q2014FTC04474119     Q2014FTC04474120                                                               2/11/2010     Cristiano Amon       Qualcomm        Cristiano Amon; Steven Mollenkopf
                                                                                          arguments to help address CDMA to UMTS price delta
                                                                                                                  at
                                                                                              Email from Cristiano Amon to Steven Mollenkopf,
                                                                                               Murthy Renduchintala, Sanjay Mehta, et al. re:
   CX8276               PX115                    Q2014FTC03858461     Q2014FTC03858466                                                               12/19/2012    Cristiano Amon       Qualcomm        Steven Mollenkopf; Cristiano Amon
                                                                                                        - latest product outlook (tablet/phone) -
                                                                                                              competitive updates
                                                                                          Email from Kun Qian to Reiner Klement, William Wyatt,
   CX8277               PX206                    Q2014FTC03963115     Q2014FTC03963119                                                               8/19/2015        Kun Qian          Qualcomm                   William Wyatt
                                                                                                 Gang Sun et al. re: China 8909 discussion
                                                                                            Email from Baaziz Achour to Sudarashan Keshava,
                                                                                          Jon Detra, and Baaziz Achour re: Baaziz's modem all-
   CX8278               PX214                    Q2014FTC04312595     Q2014FTC04312596                                                               8/24/2015     Baaziz Achour        Qualcomm                  Baaziz Achour
                                                                                            hands ppt w/Attach: Modem All-Hands August2015-
                                                                                                                     v1 pptx
                                                                                          Email from David Wise to Liz Gasser re: fwd: QCT vs.
   CX8279               PX243                    Q2014FTC03600815     Q2014FTC03600816       QTL breakeven w/Attach: QTL Breakeven v2.2.16            2/3/2016       David Wise         Qualcomm                    David Wise
                                                                                                                   4pm.pptx
                                                                                            Email from Louis Lupin to Derek Aberle and Fabian                                                            Derek Aberle; Louis Lupin; Fabian
   CX8280               PX264                    QNDCAL04495575       QNDCAL04495576                                                                 6/13/2011       Louis Lupin        Qualcomm
                                                                                                          Gonell re: E-legal privilege                                                                                Gonell
                                                                                             Email from Peggy Johnson to Steve Altman, Tony
   CX8281               PX300                    QNDCAL04961414       QNDCAL04961421                                                                 10/7/2004     Peggy Johnson        Qualcomm            Steve Altman; Paul Jacobs
                                                                                             Thornley, Jeff Jacobs, et al. re: Qualcomm Claims
                                                                                           Email from Lorenzo Casaccia to Peter Gaal and Dino
   CX8282          PX355_Casaccia                Q2014FTC03734769     Q2014FTC03734772                                                               5/18/2016    Lorenzo Casaccia      Qualcomm         Lorenzo Casaccia; Fabian Gonell
                                                                                                      Flore re: fwd: 3GPP contributions
                                                                                          Email from Marvin Blecker to Marc Canel, Greg Cobb,
                                                                                                                                                                                                         Marvin Blecker; Michael Hartogs;
   CX8284               PX501                    Q2014FTC03400026     Q2014FTC03400028     Sanjay Jha, et al. re: AMD <-> Qualcomm discussion        4/25/2005     Marvin Blecker       Qualcomm
                                                                                                                                                                                                                   Louis Lupin
                                                                                                                  on HSDPA
                                                                                             Email from Marvin Blecker to Derek Aberle, Fabian
                                                                                                                                                                                                        Derek Aberle; Marvin Blecker; Louis
   CX8285               PX502                    QNDCAL03530643       QNDCAL03530648            Gonell, Daniel Hermele, et al. re: two further        6/6/2012     Marvin Blecker       Qualcomm
                                                                                                                                                                                                               Lupin; Fabian Gonell
                                                                                                        contributions - Intel and Cisco
                                                                                             Email from James Lederer to Marvin Blecker, Don                                                            Marvin Blecker; Steve Altman; Derek
   CX8286               PX508                    Q2014FTC04151894     Q2014FTC04151895                                                               12/19/2001    James Lederer        Qualcomm
                                                                                              Schrock, Steve Altman, et al. re: pending issues                                                                         Aberle
                                                                                              Email from Marvin Blecker to Steven Mollenkopf,
                                                                                           Jeffrey Altman, Eric Reifschneider, et al. re: td-scdma                                                      Steven Mollenkopf; Marvin Blecker;
   CX8287               PX509                    QNDCAL03525665       QNDCAL03525669                                                                 9/27/2012     Marvin Blecker       Qualcomm
                                                                                                 issue with platforming for QCT - privileged                                                               Derek Aberle; Cristiano Amon
                                                                                                                communication
                                                                                            Email from Roel Dill to Peter Abadeer, Larry Griffith,
                                                                                           David Cianflone, et al. re: final accounting memo
   CX8290               PX732                    Q2014FTC03924636     Q2014FTC03924642                                                               7/15/2016        Roel Dill         Qualcomm            Alex Rogers, Fabian Gonell



                                                                                            Email from William Wyatt to Jacob Magdaleno and
   CX8291                PX77                    QNDCAL03572119       QNDCAL03572120      Katie Arner re: 5_2_16 low end program.pptx w/Attach:       5/2/2016      William Wyatt       Qualcomm                   William Wyatt
                                                                                                        5_2_16 Low end program pptx
                                                                                             Email from William Wyatt to Meg Kedrowski and
   CX8292                PX85                    QNDCAL03572280       QNDCAL03572281       Matthew Kropp re: pricing deck w/Attach: FY16 Strat        2/2/2016      William Wyatt       Qualcomm                   William Wyatt
                                                                                                             Pricing Section v5.pptx
                                                                                          Qualcomm Presentation: Market, Key Customers, and
   CX8293                PX97                   Q2017MDL1_00379483   Q2017MDL1_00379483                                                              9/16/2013                          Qualcomm                   Keith Kressin
                                                                                                     Competitive Environment 2014 Plan
                                                                                           Letter from Fabian Gonell to Jeffry Ju re: response to
   CX8294                PX99                   Q2017MDL1_02847383   Q2017MDL1_02847384                                                              2/12/2013      Fabian Gonell       Qualcomm                   Fabian Gonell
                                                                                                   letter to Derek Aberle of Sept. 12 2012




5:17-cv-220-LHK-NMC                        "Qualcomm Executives" includes officers, directors, and other employees with knowledge of the document                                                                            18 of 19
                                                         Case 5:17-cv-00220-LHK Document 1063-4 Filed 12/31/18 Page 19 of 19
REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED                                          FTC Exhibit List

  Trial Ex. #         Depo Ex. #                  Bates - Begin         Bates - End                        Description                         Date           Author(s)        Producing Party     The Sponsoring Witnesses
                                                                                                                                                                                                 Mark Davis; Marvin Blecker; Derek
   CX8295               QX60                   Q2017MDL3_00030229   Q2017MDL3_00030239                                                       3/12/2003                           Qualcomm
                                                                                                                                                                                                  Aberle; Qualcomm Executives

                                                                                                                                                                                                 Mark Davis; Marvin Blecker; Derek
   CX8296               QX61                   Q2017MDL3_00030289   Q2017MDL3_00030295                                                       9/27/2006                           Qualcomm
                                                                                                                                                                                                  Aberle; Qualcomm Executives
                  Reifschneider Apple
   CX8297                                      Q2017MDL1_02704195   Q2017MDL1_02704450         Handwritten Notes: Eric Reifschneider           TBD        Eric Reifschneider     Qualcomm               Eric Reifschneider
                       Exhibit 10
                                                                                          Email from David Wise to Neil Martin re:
   CX8299        Wise Apple Exhibit 14          QNDCAL02273815       QNDCAL02273816                                                          10/29/2015      David Wise          Qualcomm                   David Wise
                                                                                                        Thinking - Evolution
                                                                                         Email from Eric Reifschneider to Derek Aberle and
   CX8300               PX402                   QNDCAL03524711       QNDCAL03524712                                                          2/20/2015    Eric Reifschneider     Qualcomm               Eric Reifschneider
                                                                                            Fabian Gonell re: Mav follow up - privileged
                                                                                         Transcript: Qualcomm Inc. at Oppenheimer & Co.
   CX8301       JacobsP Apple Exhibit 2         QNDCAL01873760       QNDCAL01873761                                                           6/3/2008                           Qualcomm                  Paul Jacobs
                                                                                         Annual Communications & Technology Conference




5:17-cv-220-LHK-NMC                       "Qualcomm Executives" includes officers, directors, and other employees with knowledge of the document                                                                    19 of 19
